Case: 2:19-cv-05086-MHW-CMV Doc #: 159 Filed: 09/11/20 Page: 1 of 68 PAGEID #: 21639

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION

Plain Local School District
Board of Education, ef al.,

Plaintiffs, Case No. 2:19-cv-5086

V. Judge Michael H. Watson
Mike DeWine, et af., Magistrate Judge Vascura

Defendants.

OPINION AND ORDER

In this action, Plaintiffs challenge, under both federal and state law, Ohio
Revised Code § 3311.242, which they refer to as the “Fast-Track Transfer
Statute.”’ Plaintiffs now move for summary judgment on their claims.2 ECF No.
129. Defendants oppose Plaintiffs’ motion and separately move for summary
judgment. ECF Nos. 137 & 138. Additionally, Ohio School Boards Association
and Ohio Education Association (“Movants”) move for leave to file an amicus
curiae brief. ECF No. 60. Finally, Defendant Village of Hills and Dales (“Hills
and Dales”) moves to amend the parties’ prior Agreed Order regarding Plaintiffs’

motion for a temporary restraining order. ECF No. 104.

 

1 For simplicity, the Court will do the same.

2 The Court intended to hold a combined preliminary and permanent injunction hearing,
after which it would issue its merits decision. Due to COVID-19 and an inability to hold
in-person hearings, all parties agreed to submit the matter to the Court in writing, via
motions for summary judgment, instead. To the extent the Court would have needed to
resolve any disputed issues of fact, the filings perhaps should have been styled as trial
briefs. Because the Court rules as a matter of law, it is appropriate to continue to call
them summary judgment briefs and apply the summary judgment standard.
Case: 2:19-cv-05086-MHW-CMV Doc #: 159 Filed: 09/11/20 Page: 2 of 68 PAGEID #: 21640

For the following reasons, Movants’ motion for leave to file an amicus
curiae brief is GRANTED. The State Board Defendants’ motion for summary
judgment is DENIED WITH PREJUDICE IN PART AND DENIED WITHOUT
PREJUDICE AS MOOT IN PART. Hills and Dales’ motion for summary
judgment is GRANTED IN PART AND DENIED WITHOUT PREJUDICE AS
MOOT IN PART. Plaintiffs’ motion for summary judgment is GRANTED IN
PART AND DENIED WITHOUT PREJUDICE AS MOOT IN PART. Hillis and
Dales’ motion to amend the Agreed Order is DISMISSED AS MOOT.

I. FACTS

Hills and Dales is an incorporated village in Stark County, Ohio. Ans. { 26,
ECF No. 34. It is located entirely within Jackson Township. McKibben Dep. Ex.
1 at 6, ECF No. 144-1 at PAGEID # 20131. In 1954, Hills and Dales had the
opportunity to choose which public school system to join; it chose Plaintiff Plain
Local School District.

Over the years, Plain Local School District’s student body has become
more diverse. Plain Local School District's student body was 94% white in 2000.
Martinsek Decl. at 3, ECF No. 110; id. at Ex. 23, ECF No. 111-8 at PAGEID
#13194. By 2005, Plain Local School District reported its student body as 86.1%
white and 13.9% minority. Jordan Decl. Ex. 1, ECF No. 108. That same year,
Jackson Local School District’s student body was reported as being 94.4% white
and 5.6% minority. /d. By 2019, Plain Local School District was 71.96% white

and 28.04% minority while Jackson Local School District was 87.07% white and

Case No. 2:19-cv-5086 Page 2 of 68
Case: 2:19-cv-05086-MHW-CMV Doc #: 159 Filed: 09/11/20 Page: 3 of 68 PAGEID #: 21641

12.93% minority. Rausch Dep. Ex. 5, ECF No. 118 at PAGEID # 14562. Thus,
over the past 15 years, Plain Local School District's student body has diversified
faster than Jackson Local Schoo! District’s. Moreover, in fiscal year 2019, the
State of Ohio categorized 42.37% of students in Plain Local School District as
“Disadvantaged.” Rausch Dep. Ex. 5, ECF No. 118 at PAGEID # 14562. That
same year, it categorized only 16.26% of Jackson Local School District's
students as “Disadvantaged.” /d.

Over the past twenty years, Hills and Dales has remained overwhelmingly
white. The 2000 census showed that Hills and Dales was 95% white and 5%
minority (including 0.4% black). Jordan Decl. Ex. 4, ECF No. 108 at PAGEID
# 2025. By 2010, Hills and Dales was 92.8% white and 7.2% minority (including
0% black residents). Martinsek Decl. Ex. 6 at 2, ECF No. 110 at PAGEID
# 2489.

In 2004, Hills and Dales attempted to transfer from Plain Local School
District to Jackson Local School District. Jordan Decl. Jf] 5-8, ECF No. 109; id.
at Ex. 5, ECF No. 109 at PAGEID ## 2042-44. At that time, there were only two
mechanisms for transferring territory between school districts: Ohio Revised
Code Sections 3311.06 and 3311.24. Hills and Dales attempted to transfer
pursuant to § 3311.24. /d. at 75.

All transfers under § 3311.24 had to be approved by the State Board of
Education (“State Board”) and were governed by Ohio Administrative Code

§ 3301-89, et seq. O.R.C. § 3311.24(A) (2005); Ohio Admin. Code § 3301-89-

Case No. 2:19-cv-5086 Page 3 of 68
Case: 2:19-cv-05086-MHW-CMV Doc #: 159 Filed: 09/11/20 Page: 4 of 68 PAGEID #: 21642

01(A) (2005).? The State Board’s primary consideration in deciding whether to
approve a transfer request was “the present and ultimate good of the pupils
concerned.” Ohio Admin. Code § 3301-89-01(F) (2005). In making that
determination, the State Board (and a hearing officer if a hearing was held) had
to consider the affected school districts’ answers to the following pertinent
questions:

(1) Why is the request being made?
(2) Are there racial isolation implications?

(9) Will the loss of either pupils or valuation be detrimental to the fiscal

or educational operation of the relinquishing school district?
Ohio Admin. Code § 3301-89-02(B) (2005).

A hearing officer was appointed and presided over a two-day hearing
regarding Hills and Dales’ 2004 transfer petition. Jordan Dec. 7 6, ECF No. 109;
id. at Exs. 2-3, ECF No. 109 at PAGEID ## 1540-2012. In support of the
transfer petition, Hills and Dales argued that it identified with the Jackson Local
community, the Jackson Local high school was closer to Hills and Dales than
was the Plain Local high school, and travel to Jackson Local schools would be
safer than travel to Plain Local schools. E.g. Jordan Dec. Ex. 2 (Hrg. Tr. 11:22-
12:3; 13:7-14:4; 16:13-17:5), ECF No. 109 at PAGEID ## 1550-51. Plain Local

School District challenged the transfer attempt, arguing that it would erode Plain

 

3 Although the transfer petition was submitted in 2004, the decision was rendered in
2005. All pertinent statutory provisions were identical in 2004 and 2005, and the Court
cites the 2005 version as that was in effect at the time the decision was rendered.

Case No. 2:19-cv-5086 Page 4 of 68
Case: 2:19-cv-05086-MHW-CMV Doc #: 159 Filed: 09/11/20 Page: 5 of 68 PAGEID #: 21643

Local School District's finances and diversity and open the floodgates for future
transfer petitions. /d. at PAGEID # 1562.

In addition to considering the testimony, exhibits, and information
submitted by the parties, including the statutory questions listed above, the
hearing officer was required to also consider these pertinent concerns before
issuing her recommendation to the State Board:

(5) The transfer shall not cause, preserve, or increase racial isolation;

(8) The pupil loss of the relinquishing district should not be such that

the educational program of that district is severely impaired;
Ohio Admin. Code § 3301-89-03(B) (2005).

The hearing officer recommended the State Board deny the proposed
transfer as denial was “in the best interest of children.” Jordan Dec. Ex. 4 (2005
R&R), ECF No. 109 at PAGEID # 2017. She found that the transfer “would
result in Hills and Dales Village transferring from a more racially and socio-
economically diverse to a less racially and socio-economically diverse school
district,” although the change due to the Hills and Dales transfer, alone, “would
not be considerable.” /d. at PAGEID # 2030. Nonetheless, “transferring the
highest income white territory of Plain Local to the wealthier and less racially and
socio-economically diverse Jackson Local district,” she concluded, “implicate[d]
the racial impact concerns about territory transfers that The Department of
Education” included in Ohio Revised Code § 3311.24 and Ohio Administrative

Code § 3301-89, ef seg. fd. at PAGEID ## 2031-32. Those racial and socio-

Case No. 2:19-cv-5086 Page 5 of 68
Case: 2:19-cv-05086-MHW-CMV Doc #: 159 Filed: 09/11/20 Page: 6 of 68 PAGEID #: 21644

economic implications, coupled with “the negative financial consequences” to
Plain Local School District as well as Hills and Dales’ “failure to prove their
community, time, safety, and distance contentions” led the hearing officer to
recommend denial. /d. at PAGEID ## 2031, 2033-34, 2037-39.

The State Board adopted a resolution accepting that recommendation and
denying the transfer request, Jordan Dec. Ex. 5, ECF No. 109 at PAGEID
# 2044, and court challenges to the State Board’s determination were dismissed.
Hills & Dales v. Ohio Dep't of Edu., No. O6AP-1249, 2007 WL 2812988 (Ohio Ct.
App. Sept. 28, 2007); appeal not accepted for review, 117 Ohio St. 3d 1424
(2008).

Since then, Hills and Dales, primarily through Councilmen David Peppard
and Patrick Dunn, has continued to search for a way to transfer to the Jackson
Local School District. Peppard Dep. 90:4-11, 91:5-99:14, 103:11-104:16,
113:25-114:20, 201:8-202:10, ECF No. 123 (testifying the topic was raised
approximately once per quarter from 2016 to 2019 and Patrick Dunn was
researching in 2019 the possibility of a transfer); Dunn Dep. 74:22-84:10, ECF
No. 122. These efforts included proposing a land swap between Jackson

Township and Plain Township and requesting legislation to facilitate a transfer.

 

4 The hearing officer found that Hills and Dales’ professed “affinity” with and community
involvement in Jackson Township was not credible and would not be enhanced by a
transfer to that school district as the majority of Hills and Dales residents sent their
children to private schools and did not testify that they would switch to Jackson Local
schools if the transfer was approved. /d. at PAGEID ## 2017, 2039.

Case No. 2:19-cv-5086 Page 6 of 68
Case: 2:19-cv-05086-MHW-CMV Doc #: 159 Filed: 09/11/20 Page: 7 of 68 PAGEID #: 21645

See generally id.; Schuring Dep. 4, ECF No. 119. In 2018, Hills and Dales
surveyed its residents to gauge their interest in transferring to Jackson Local
School District. Martinsek Decl. Ex. 21, ECF No. 110 at PAGEID ## 10581-85.
However, the State Board could not reconsider a renewed transfer request under
Ohio Revised Code § 3311.24 unless it determined “that significant change ha[d]
taken place subsequent to the filing of the original request.” Ohio Admin. Code
§ 3301-89-01(E). This provision effectively foreclosed transfer under § 3311.24
because it is undisputed that no significant change had occurred since the 2004
request.

A different opportunity to transfer arose in connection with the 2019
biennial budget process, however. In June 2019, Stark County Auditor Alan
Harold presented Councilman Peppard with the proposed language of
§ 3311.242, the Fast-Track Transfer Statute.6 Peppard Dep. 108:7-15, 109:15—
17, 112:22—113:3, ECF No. 123; Harold Dep. 61:9-12, ECF No. 114.

Councilman Peppard learned that the language would provide a new mechanism

 

5 Mr. Harold had been aware of the residents’ (and realtors’) of Hills and Dales desire to
transfer to Jackson Local School District since he first took office in 2011. Harold Dep.
31:25-32:1, 63:6-16, ECF No. 114.

6 The author of the challenged statute is in dispute. State Representative Thomas

Brinkman claims responsibility for “spearheading” the proposal but not necessarily for
writing it. Brinkman Dep. 2, ECF No. 124. However, Plaintiffs and certain staff at the
State Board of Education believe the proposal was the work of State Representative
Scott Oelslager and was offered specifically to benefit Hills and Dales. Rausch Dep.
23:15-20, ECF No. 118; Reply 8, ECF No. 154. Regardless, it is undisputed that, as
soon as Hills and Dales became aware of the proposed language, it vigorously lobbied
for its passage. E.g., Peppard Dep. Ex 23, ECF No. 123 at PAGEID # 15411.

Case No. 2:19-cv-5086 Page 7 of 68
Case: 2:19-cv-05086-MHW-CMV Doc #: 159 Filed: 09/11/20 Page: 8 of 68 PAGEID #: 21646

to effectuate transfers between school districts and that it had been included in
the Ohio House’s version of the biennial budget (House Bill 166) but was
removed from the Senate’s version of the bill.’ See Peppard Dep. 110:17~25,
ECF No. 123; Harold Dep. 66:3-68:14, ECF No. 114; Harold Dep. Ex. 3, ECF
No. 114 at PAGEID ## 13787-90.

Within the week, Councilman Peppard began lobbying for the language to
be reinserted into the appropriations bill. He emailed prominent real estate
developer Roger DeVille and Mayor Mark Samolczyk and called Senator
Schuring, Representative Oelslager, and Village Councilman Patrick Dunn about
the proposal. Peppard Dep. 112:22-113:24, 117:7-10, 198:17-19, 212:5-
213:18, 220:6—7, 222:2-6, ECF No. 123; id. at Ex. 13, ECF No. 123 at PAGEID
# 15380. He asked Roger DeVille to call anyone on the Conference Committee
that Mr. DeVille knew and to push for reinsertion of the statute. Peppard Dep.
216:2-17, ECF No. 123. Senator Schuring encouraged Councilman Peppard to
contact Representative Oelslager and to write a letter to the Conference
Committee expressing Hills and Dales’ support for the statute’s inclusion in the
appropriations bill. /d. at 117:17-119:18. Representative Oelslager also

encouraged Councilman Peppard to write a letter. /d. at 238:3-6.

 

? As the details surrounding the Fast-Track Transfer Statute’s insertion and removal
from the appropriations bill at various points in the legislative process are relevant to the
Court's analysis, those details will be set forth infra.

Case No. 2:19-cv-5086 Page 8 of 68
Case: 2:19-cv-05086-MHW-CMV Doc #: 159 Filed: 09/11/20 Page: 9 of 68 PAGEID #: 21647

On July 6, 2019, Councilman Peppard, Councilman Dunn, and other Hills
and Dales residents sent a letter to the Conference Committee requesting the re-
insertion of the Fast-Track Transfer Statute in the appropriations bill. Peppard
Dep. Ex 15, ECF No. 123 at PAGEID ## 15391-92. The next day, Councilman
Peppard emailed a request to members of the community asking them to lobby
anyone they knew on the Conference Committee to re-insert the language but to
“not publicize” their efforts “within the neighborhood.” /d. at PAGEID # 15387.

On July 16, 2019, Representative Oelslager orally moved to reinsert the
Fast-Track Transfer Statute, and that motion was approved by a vote of four to
two. The Fast-Track Transfer Statute was therefore reinserted into the
Conference Committee’s version of the bill. Conference Committee hearing
7/16/2019 at 36:09-36:26, available at
http:/Avww.ohiochannel.org/video/conference-committee-7-16-201 9-am-sub-h-b-
no-166?start=2166. The Conference Committee reported the appropriations bill
back to the legislature, which then passed it the next day. Martinsek Decl. Ex.
24, ECF No. 111-8 at PAGEID ## 13196-209. Governor Mike DeWine
(“Governor DeWine’) then signed it into law.

Although it did not replace the then-existing transfer statutes (Ohio
Revised Code §§ 3311.06 and 3311.24), the Fast-Track Transfer Statute
radically changes the school district transfer procedures by adding a new

mechanism for effectuating such a transfer. It permits electors residing in a

Case No. 2:19-cv-5086 Page 9 of 68
Case: 2:19-cv-05086-MHW-CMV Doc #: 159 Filed: 09/11/20 Page: 10 of 68 PAGEID #: 21648

territory® within an “eligible township”? to virtually ensure a transfer to an
adjoining school district. O.R.C. § 3311.242.

The transfer process begins by collecting petition signatures equal to at
least 10% of the total electors, in the territory to be transferred, who voted in the
last general election. /d. § 3311.242(C). For a small territory, this could be no
more than one or two households. See May Decl. 6, ECF No. 108 at PAGEID
#1519. After receiving the petitions, the Board of Education losing the territory in
the proposed transfer then must file the proposal (along with a map) with the
State Board and certify the proposal to the county Board of Elections. O.R.C.

§ 3311.242(B)(1)-(2).

If the county Board of Elections determines the petition contains the
requisite number of valid signatures, it must conduct an election on the proposal
among the qualified electors of the territory to be transferred. O.R.C.

§ 3311.242(C), (D). If the proposed transfer receives an affirmative simple

majority vote from the electors residing in the area to be transferred, the local

 

® Curiously, “territory” is not defined in the Fast-Track Transfer Statute. Here, Hillis and
Dales is attempting to transfer as an entire entity, but there is no reason to think
individual property owners could not consider themselves a “territory” and attempt a
transfer on their own. In other words, the transfer essentially becomes self-executing
any time the would-be transferee lives in an eligible township because only those
persons who live in the “territory” seeking to transfer get to vote on the transfer, see
Schuring Dep. Ex. 1b, ECF No. 119 at PAGEID # 14587, and the statute does not
prohibit gerrymandering the “territory to be transferred” to ensure a favorable eiectoral
outcome.

® An “eligible township” is any “township that contains the territory or two or more school
districts.” O.R.C. § 3311.242(A)(1).

Case No. 2:19-cv-5086 Page 10 of 68
Case: 2:19-cv-05086-MHW-CMV Doc #: 159 Filed: 09/11/20 Page: 11 of 68 PAGEID #: 21649

Board of Education losing territory must notify the State Board of the results, and
the township trustees of the eligible township “must enter into negotiations with
the board of education of the district to which the territory is being transferred
regarding the terms of the proposal to transfer the territory.” /d. § 3311.242(D),
(EX1){2).

If a transfer agreement is reached, the State Board must approve the
transfer.'° fd. § 3311.242(F)-(G). The State Board has no discretion to
disapprove the transfer, even if it would contravene the public policies contained
in Ohio Revised Code § 3311.24 and Ohio Administrative Code § 3301-89, et
seq., such as by resulting in increased racial isolation or a negative financial
impact on the school district losing the territory See generally O.R.C.

§ 3311.242. Moreover, in the entire process, the school district losing territory in
the transfer has no ability to protest or prevent the transfer. /d.

On September 23, 2019, Plain Local School District filed a lawsuit in this
Court seeking to enjoin the Fast-Track Transfer Statute and any transfer of Hills
and Dales to Jackson Local schools. Plain Local School Dist. Bd. of Educ. v.

DeMaria, S.D. Ohio Case No. 19-cv-4246, ECF No. 1. However, the statute did

 

10 It is questionable if even the required transfer agreement presents any meaningful
barrier to completion. The Legislative Service Commission has noted “it is unclear
whether the transfer may proceed without an agreement.” Ohio Legislative Service
Commission — H.B. 166 of the 133% General Assembly (September 20, 2019), available
at

https:/Avww.|sc.ohio.gov/pages/budget/curren/CurrentGA.aspx? Budget=MainOperating
&|D=MainOperating&Version=contentFl

Case No. 2:19-cv-5086 Page 11 of 68
Case: 2:19-cv-05086-MHW-CMV Doc #: 159 Filed: 09/11/20 Page: 12 of 68 PAGEID #: 21650

not go into effect until October 17, 2019, and there was no pending transfer
proposal. After discussions with the Court on the questions of ripeness and
imminent harm, id. at ECF No. 7, Plaintiffs chose to voluntarily dismiss the action
without prejudice. /d., ECF No. 9.

On October 29, 2019, Hills and Dales submitted to Plain Local School
District seventy-five petition signatures requesting a vote on the March 17, 2020
ballot regarding the transfer of the territory of Hills and Dales to Jackson Local
School District.11 May Decl. 7 5, ECF No. 108; id. at Ex. 1, ECF No. 108 at
PAGEID ## 1496-1516. On November 6, 2019, Plain Local School District
received another transfer petition, this time seeking to transfer territory in
lrondale Circle in North Canton, Ohio, to the North Canton Schoo! District. May
Decl. | 6, ECF No. 108; fd. at Ex. 2, ECF No. 108 at PAGEID ## 1518-19.

Plain Local School District’* thereafter filed the current lawsuit. Plain Local
School Dist. Bd. of Edu. v. DeWine, Case No. 2:19-cv-5086, Compl., ECF No. 1.
Plaintiffs filed suit under federal and state law, arguing the transfer proposals are
motivated by a desire to transfer from a more racially and socio-economically

diverse school system to one that is richer and whiter. Plaintiffs sued Governor

 

11 As of 2019, only five students attended Plain Local schools that live in the Village of
Hills and Dales. McKibben Decl. Ex 1 at 6, ECF No. 144-1 at PAGEID # 20131. Any
transfer would, however, affect the property taxes for the entire transferred territory of
Hills and Dales.

12 Additional plaintiffs in this lawsuit include several students of Plain Local School
District, C.I., J.I., B.H., and C.H., by their next of friend and parents. Compl., ECF No.
1.

Case No. 2:19-cv-5086 Page 12 of 68
Case: 2:19-cv-05086-MHW-CMV Doc #: 159 Filed: 09/11/20 Page: 13 of 68 PAGEID #: 21651

DeWine, Superintendent of Public Instruction and Secretary of the State Board
Palo DeMaria (“Superintendent DeMaria’), various members of the State
Board,'* various members of the Stark County Board of Elections,'* and Hills and
Dales.

At some point, Hills and Dales then filed a lawsuit before the Supreme
Court of Ohio seeking to force Plain Local School District to implement the Fast-
Track Transfer Statute procedures. After an expedited state-court lawsuit, on
January 9, 2020, the Supreme Court of Ohio issued a writ of mandamus
requiring Plain Local School District to submit the petition signatures to the Stark
County Board of Elections for review. State ex rel. Dunn v. Plain Local Sch. Dist.
Bad. of Educ., 158 Ohio St. 3d 370, 374 (2020). Then on February 3, 2020, the
Supreme Court of Ohio issued another writ of mandamus, this time to the Stark
County Board of Elections, ordering it to review the petitions for potential
placement on the March 17, 2020 ballot. Stafe ex rei. Dunn v. Plain Local Sch.
Dist. Bd. of Educ., 159 Ohio St. 3d 139, 145 (2020). Neither of these Ohio cases

considered the merits of Plaintiffs’ claims.

 

13 Those members are Laura Kohler, Charlotte McGuire, Linda Haycock, Kirsten Hill,
Jenny Kilgore, Lisa Woods, Antoinette Miranda, Sarah Fowler, John Hagan, Stephanie
Dodd, Nick Owens, Meryl Johnson, Eric Poklar, Cindy Collins, Mark Lamoncha, Martha
Manchester, Mike Toal, Steve Dackin, and Reginald Wilkinson. Compl., ECF No. 1.

14 They are Samuel J. Ferruccio, Jr., Frank C. Braden, Williams S. Cline, Dimitrios
Pousoulides. Compl., ECF No. 1. Plaintiffs voluntarily dismissed these defendants
after the transfer proposal was voted on. Mot. Dismiss, ECF No. 85.

Case No. 2:19-cv-5086 Page 13 of 68
Case: 2:19-cv-05086-MHW-CMV Doc #: 159 Filed: 09/11/20 Page: 14 of 68 PAGEID #: 21652

This Court declined to enjoin the transfer proposals from appearing on the
March 17, 2020 primary ballot. Agreed Order, ECF No. 63. Hills and Dales
voted 150 to 5 in support of transferring from Plain Local School District to
Jackson Local School District, and Irondale Circle voted 13 to 1 in favor of
transferring from Plain Local Schoo! District to North Canton School District.
Jordan Decl. Ex. 14, ECF No. 109 at PAGEID ## 2441-43. As required by law,
Plain Local Schoo! District submitted those results to the State Board. Jordan
Decl. 19, ECF No. 109.

Per the Agreed Order, ECF No. 63, no Defendant has taken any further
action to complete the transfers. Having received full briefing on the merits of
Plaintiffs’ claims, the case is ripe.

ll. STANDARD OF REVIEW

Summary judgment is appropriate “if the movant shows that there is no
genuine dispute as to any material fact and the movant is entitled to judgment as
a matter of law.” Fed. R. Civ. P. 56(a). The movant has the burden of
establishing that there are no genuine issues of material fact, which may be
accomplished by demonstrating that the nonmoving party lacks evidence to
support an essential element of its case. Celotex Corp. v. Catrett, 477 U.S. 317,
322-23 (1986); Barnhart v. Pickrel, Schaeffer & Ebeling Co., 12 F.3d 1382,
1388-89 (6th Cir. 1993). To avoid summary judgment, the nonmovant “must do
more than simply show that there is some metaphysical doubt as to the material

facts.” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586

Case No. 2:19-cv-5086 Page 14 of 68
Case: 2:19-cv-05086-MHW-CMV Doc #: 159 Filed: 09/11/20 Page: 15 of 68 PAGEID #: 21653

(1986); accord Moore v. Philip Morris Cos., 8 F.3d 335, 340 (6th Cir. 1993).
“[SJummary judgment will not lie if the dispute about a material fact is ‘genuine,’
that is, if the evidence is such that a reasonable jury could return a verdict for the
nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

In evaluating a motion for summary judgment, the evidence must be
viewed in the light most favorable to the nonmoving party. Adickes v. S.H. Kress
& Co., 398 U.S. 144, 158-59 (1970); see Reeves v. Sanderson Plumbing Prods.,
Inc., 530 U.S. 133, 150 (2000) (stating that the court must draw all reasonable
inferences in favor of the nonmoving party and must refrain from making
credibility determinations or weighing evidence). Furthermore, the existence of a
mere scintilla of evidence in support of the nonmoving party’s position will not be
sufficient; there must be evidence on which the jury reasonably could find for the
nonmoving party. Anderson, 477 U.S. at 251; see Copeland v. Machulis, 57 F.3d
476, 479 (6th Cir. 1995); see also Matsushita, 475 U.S. at 587-88 (finding
reliance upon mere allegations, conjecture, or implausible inferences to be
insufficient to survive summary judgment).

Here, the parties have filed cross-motions for summary judgment. Each
party, as a movant for summary judgment, bears the burden of establishing that
no genuine issue of material fact exists and that he or she is entitled to judgment
as a matter of law. The fact that one party fails to satisfy that burden on his or
her own Rule 56 motion does not automatically indicate that the opposing party

or parties has satisfied the burden and should be granted summary judgment on

Case No. 2:19-cv-5086 Page 15 of 68
Case: 2:19-cv-05086-MHW-CMV Doc #: 159 Filed: 09/11/20 Page: 16 of 68 PAGEID #: 21654

the other motion. In reviewing cross-motions for summary judgment, courts
should “evaluate each motion on its own merits and view all facts and inferences
in the light most favorable to the non-moving party.” Wiley v. United States, 20
F.3d 222, 224 (6th Cir. 1994). The standard of review for cross-motions for
summary judgment does not differ from the standard applied when a motion is
filed by one party to the litigation. Taft Broad. Co. v. United States, 929 F.2d
240, 248 (6th Cir. 1991).
lll. ANALYSIS

A. Sovereign Immunity

This case involves federal constitutional questions, federal statutory
questions, and state constitutional questions. The Court has original jurisdiction
over those claims that raise a federal question. 28 U.S.C. § 1331. The Court
has supplemental jurisdiction over the state-law claims. 28 U.S.C. § 1367. The
State Board Defendants, however, contend that they are entitled to sovereign
immunity on Plaintiffs’ state-law claims.

Ordinarily, “a federal court may resolve a case solely on the basis of a
pendent state-law claim and .. . in fact the court usually should do so in order to

avoid federal constitutional questions.” Pennhurst State Sch. & Hosp. v.

 

15 Even before Siler, the Supreme Court applied this principle, avoided federal issues
altogether (even where the federal issues were the “main—almost the only—questions
discussed by counsel”), and ruled instead on the claim that a defendant's action violated
the state constitution. Santa Clara Cty. v. S. Pac. R. Co., 118 U.S. 394, 410 (1886). As
the Court finds /nfra that Pennhurst poses no bar to this Court’s supplemental
jurisdiction and does not undennine the avoidance principle, this Court also chooses to

Case No. 2:19-cv-5086 Page 16 of 68
Case: 2:19-cv-05086-MHW-CMV Doc #: 159 Filed: 09/11/20 Page: 17 of 68 PAGEID #: 21655

Haiderman, 465 U.S. 89, 117 (1984) (citing Siler v. Louisville & N.R. Co., 213
U.S. 175, 191 (1909)). Because the answer to Plaintiffs’ state-law, one-subject
rule claim is straightforward and would avoid the necessity of reaching the
thornier federal statutory and constitutional claims, the Court would ordinarily
address the merits of that claim without further ado.

But supplemental jurisdiction can collide with constitutional restrictions on
federal jurisdiction, such as here—when a party files suit in federal court against
a state official in his official capacity for a violation of state law. Pennhurst, 465
U.S. at 120. Such tension arises because the Eleventh Amendment typically
bars a federal court from granting even prospective injunctive relief against state
officials based on a violation of state law, even if the court would otherwise have
supplemental jurisdiction over the state-law claim. Pennhurst, 465 U.S. at 106,
120-21; Oneida Cty., N.Y. v. Oneida Indian Nation of N.Y. State, 470 U.S. 226,
251 (1985); Raygor v. Regents of Univ. of Minn., 534 U.S. 533, 541-42 (2002).

The State Board Defendants assert, for the first time in their cross-motion
for summary judgment, sovereign immunity over Plaintiffs’ state-law claims. ECF
No. 135 at PAGEID ## 18718-21. They contend there is no problem in waiting
to assert sovereign immunity until this late stage because, they argue, sovereign
immunity can be asserted at any point in the litigation, including for the first time

on appeal. /d. (citing Edelman v. Jordan, 415 U.S. 651, 677-78 (1974)).

 

rule on a state constitutional claim even though the parties focused on the federal
claims.

Case No. 2:19-cv-5086 Page 17 of 68
Case: 2:19-cv-05086-MHW-CMV Doc #: 159 Filed: 09/11/20 Page: 18 of 68 PAGEID #: 21656

It is true that earlier Supreme Court opinions appeared to liken sovereign
immunity somewhat to subject-matter jurisdiction. Those cases stated that
sovereign immunity is jurisdictional and therefore can be raised at any time—
including for the first time on appeal. See, e.g., Edelman v. Jordan, 415 U.S.
651, 677-78 (1974) (“[T]he Eleventh Amendment defense sufficiently partakes of
the nature of a jurisdictional bar so that it need not be raised in the trial court.”
(citation omitted)); Pennhurst, 465 U.S. at 99 n.8 (“The limitation deprives federal
courts of any jurisdiction to entertain such claims, and thus may be raised at any
point in a proceeding.”).

At the same time, the Supreme Court has repeatedly recognized that
sovereign immunity is not absolute and that a state can waive sovereign
immunity and consent to suit in federal court. E.g., Lapides v. Bd. of Regents of
Univ. Sys. of Ga., 535 U.S. 613, 619 (2002) (noting that, more than one hundred
years ago, the Supreme Court had “indicated that a State’s voluntary appearance
in federal court amounted to a waiver of its Eleventh Amendment immunity”
(citation omitted)); Pennhurst, 465 U.S. at 99. In this sense, sovereign immunity
is unlike subject-matter jurisdiction, which can never be waived. Wis. Dep’t of
Corr. v. Schacht, 524 U.S. 381, 393 (1998) (Kennedy, J., concurring).

In fact, the Sixth Circuit has recognized that although sovereign immunity
has qualities of both personal- and subject-matter jurisdiction, “the Supreme
Court is moving in the direction of concluding that, in cases where the district
court otherwise has original jurisdiction over the matter, the Eleventh Amendment

Case No. 2:19-cv-5086 Page 18 of 68
Case: 2:19-cv-05086-MHW-CMV Doc #: 159 Filed: 09/11/20 Page: 19 of 68 PAGEID #: 21657

immunity defense should be treated in the same way courts have traditionally
treated personal jurisdiction rather than as a matter of subject matter jurisdiction.”
Ku v. State of Tenn., 322 F.3d 431, 432 (6th Cir. 2003); cf. Schacht, 524 U.S. at
391-92 (recognizing the Supreme Court had not, by 1998, answered whether
sovereign immunity was a matter of subject-matter jurisdiction). Thus, despite
the broad pronouncements in Ed/eman, etc., that sovereign immunity can be
raised at any time in litigation, once affirmatively waived, it cannot later be
reasserted. The question then becomes whether the State Board Defendants
waived sovereign immunity in this case before asserting it in their cross-motion
for summary judgment.

A state can waive its sovereign immunity through its litigation conduct—
i.e., by “appearing without objection and defending [the suit] on the merits.” Ku,
322 F.3d at 435; Nair, 443 F.3d at 476 (sovereign immunity “may be altered by
the parties’ litigation conduct”); Lawson v. Shelby Cty., Tenn., 211 F.3d 331, 334
(6th Cir. 2000) (“Consent may also take the form of a voluntary appearance and
defense on the merits in federal court.” (citation omitted)); cf Schacht, 524 U.S.
at 390. The Supreme Court has also acknowledged waiver by litigation conduct
and explicitly found such a waiver in Lapides, 535 U.S. at 620, although it limited

its holding to the narrow facts in that case."

 

16 The Supreme Court's specific holding in Lapides was that, where a plaintiff brings
state-law claims against state officials in their official capacities, and the state has
explicitly waived its immunity from suit on those claims in state court, the state waives

Case No. 2:19-cv-5086 Page 19 of 68
Case: 2:19-cv-05086-MHW-CMV Doc #: 159 Filed: 09/11/20 Page: 20 of 68 PAGEID #: 21658

The State Board Defendants argue that a finding of waiver in this case
would amount to a finding of “constructive waiver,” which the Supreme Court
decried in Coll. Sav. Bank v. Fi. Prepaid Postsecondary Educ. Expense Bd., 527
U.S. 666 (1999). But in Lapides, the Supreme Court distinguished between
waiver via litigation conduct and an impermissible “constructive waiver,” finding
no problem with the former. See Lapides, 535 U.S. at 620 (“fA]Jn interpretation of
the Eleventh Amendment that finds waiver in the litigation context rests upon the
Amendment’s presumed recognition of the judicial need to avoid inconsistency,
anomaly, and unfairness, and not upon a State’s actual preference or desire,
which might, after all, favor selective use of ‘immunity’ to achieve litigation
advantages.” (citation omitted)). Waiver by litigation conduct therefore satisfies
the requirement that a state provide a “clear” indication of its intent to waive
immunity, but “[t]he relevant ‘clarity’ here . . . focus[es] on the litigation act the
State takes that creates the waiver.” /d.;'’ Barachkov v. Davis, 580 F. App’x 288,
299 (6th Cir. 2014) (“[T]he touchstone of waiver doctrine is intent—the state’s
litigation conduct must clearly indicate the state’s intent to waive its immunity.”

(citation omitted)); Ku, 332 F.3d at 434 (quotation marks and citation omitted).

 

its immunity from suit on those claims in federal court by voluntarily removing the case
to federal court. /d.
17 As noted, Lapides ultimately held that voluntary removal was a clear litigation act

amounting to waiver. Lapides, 535 U.S. at 624.

Case No. 2:19-cv-5086 Page 20 of 68
Case: 2:19-cv-05086-MHW-CMV Doc #: 159 Filed: 09/11/20 Page: 21 of 68 PAGEID #: 21659

Although Lapides holds that a state’s voluntary removal to federal court of
a state-law claim for which it has waived immunity in state court amounts to a
waiver of sovereign immunity for that claim, 535 U.S. at 616, Lapides does not
confine litigation-conduct waiver to the act of removal. In fact, Justice Kennedy
has long advocated for “a rule inferring waiver [of sovereign immunity] from the
failure to raise the objection at the outset of the proceedings.” Schacht, 524 U.S.
at 395 (Kennedy, J., concurring). Such a clear rule, he suggests, would eliminate
the unfairness that results whenever a state is allowed to “test the waters’ of a
plaintiff's claim before deciding whether to assert immunity against those claims
or defend them on the merits. /d. at 394-95. Although neither the Supreme
Court nor the Sixth Circuit has yet adopted such a strict waiver rule, the Sixth
Circuit has recognized that the failure to raise an affirmative defense—even
immunity—in a responsive pleading subjects a defendant to the possibility of
finding waiver. Henricks v. Pickaway Corr. Inst., 782 F.3d 744, 750-51 (6th Cir.
2015) (district court did not abuse discretion in finding waiver when qualified
immunity was not raised in responsive pleading or at all until after close of
discovery); Fed. R. Civ. P. 8(c). Moreover, the Sixth Circuit has applied Lapides’
reasoning and found waiver by litigation conduct even in instances where the
state was made an involuntary defendant in a suit originally filed in federal court,
where the state nonetheless defended the suit on the merits. E.g., Ku, 322 F.3d

431 (state waived sovereign immunity by engaging in discovery, moving for

Case No. 2:19-cv-5086 Page 21 of 68
Case: 2:19-cv-05086-MHW-CMV Doc #: 159 Filed: 09/11/20 Page: 22 of 68 PAGEID #: 21660

summary judgment on the merits, and waiting to raise the defense until after
receiving an unfavorable decision on the summary judgment motion).

On the other hand, sovereign immunity is not necessarily waived simply by
failing to raise it in the state’s responsive pleading. Brent v. Wayne Cty. Dep't of
Human Servs., 901 F.3d 656, 682-83 (6th Cir. 2018) (“Although a state agency
may waive its sovereign immunity and consent to suit by voluntarily appearing
and defending against the merits of a case in federal court, we have not required
an agency to make a full-throated assertion of its immunity in its initial dealings
with the court to avoid waiver.” (citing Boler v. Earley, 865 F.3d 391, 410-11 (6th
Cir. 2017))); Ku, 322 F.3d at 434 (noting Lapides “did not go so far as either to
accept or reject [Justice Kennedy’s] broader suggestion to treat Eleventh
Amendment immunity defense as one, like the defense of lack of personal
jurisdiction, that can be permanently waived when a State fails to raise the
objection at the outset of proceedings”); cf Raygor, 534 U.S. at 547
(acknowledging the Supreme Court has not adopted a standard of waiver
through “failure to raise the objection at the outset of the proceedings” (quoting
Schacht, 524 U.S. at 395 (Kennedy, J., concurring))). In fact, the Sixth Circuit
has found that a state did not waive sovereign immunity by arguing against a
motion for preliminary injunction on the merits but then raising the immunity
defense in a supplemental brief regarding jurisdiction, where the state had not
otherwise engaged in discovery. Boler, 865 F.3d at 411; see also Barachkov,

580 F. App’x at 300 (no waiver even though entity raised defense primarily in

Case No. 2:19-cv-5086 Page 22 of 68
Case: 2:19-cv-05086-MHW-CMV Doc #: 159 Filed: 09/11/20 Page: 23 of 68 PAGEID #: 21661

reply to motion for summary judgment where defense was also raised first in
Answer and Affirmative Defenses and belated assertion did not appear to be a
tactical choice). Ultimately, whether a state has waived its sovereign immunity
by voluntarily participating in the federal litigation is a highly fact-intensive
question and depends on the individualized circumstances of the case.

Here, the State Board Defendants have been aware of Plaintiffs’ state-law
claims since November 2019, Compl., ECF No. 1, ten months before they
asserted an immunity defense. The State Board Defendants briefed, at the
Court's request, the standing and ripeness of this case and moved to dismiss the
Amended Complaint for lack of subject-matter jurisdiction on those grounds.
Brief, ECF No. 22. But the State Board Defendants did not move at that time to
dismiss on the additional basis of sovereign immunity; nor did they even suggest
that they would raise that defense later in the proceeding. See id.

The State Board Defendants next failed to assert a sovereign immunity
defense even after another defendant invoked it. After the Court found that
Plaintiffs had standing and that their claims were ripe, the Court invited the
parties to submit a joint briefing schedule pertaining to Plaintiffs’ then-pending
motion for a preliminary injunction. Order, ECF No. 26. In response, Governor
DeWine moved to dismiss all claims against him arguing, inter alia, that the state-
law claims against him were barred by sovereign immunity. Mot. Dismiss, ECF
No. 29. Notably, counsel for Governor DeWine also represents the State Board

Defendants, but no such motion for dismissal of the state-law claims was filed on

Case No. 2:19-cv-5086 Page 23 of 68
Case: 2:19-cv-05086-MHW-CMV Doc #: 159 Filed: 09/11/20 Page: 24 of 68 PAGEID #: 21662

their behalf. And Governor DeWine’s motion specifically sought dismissal of the
State-law claims on sovereign immunity grounds only against Governor DeWine;
it contained no hint that a similar defense would be raised in a later filing by the
State Board Defendants. See jd. at 9 (citing Pennhurst and arguing that “the
Court lacks jurisdiction to hear Plaintiffs’ Ohio constitutional claims brought
against Governor DeWine. Those claims, like Plaintiffs’ federal constitutional and
statutory claims, should therefore be dismissed as to Governor DeWine.”
(emphasis added)). Instead, the State Board Defendants signed off on a joint
proposed scheduling order in which they agreed to participate in discovery by
certain deadlines, brief Plaintiffs’ motion for a preliminary injunction, and defend
the Fast-Track Transfer Statute at a preliminary injunction hearing. Proposed
Joint Sch. Order, ECF No. 30. The conscious choice by the same counsel to
assert a sovereign immunity defense for Governor DeWine but not the State
Board Defendants was certainly a clear indication to the Court and Plaintiffs that
the State Board Defendants would not raise that defense, especially where that
same counsel agreed to a scheduling order pertaining to discovery and merits
briefing on the preliminary injunction.

The State Board Defendants thereafter filed an Answer but again did not
raise a sovereign immunity defense. Answer, ECF No. 33. Instead, the only
affirmative defense raised was that Plaintiffs’ Amended Complaint failed to state

aclaim. /d.

Case No. 2:19-cv-5086 Page 24 of 68
Case: 2:19-cv-05086-MHW-CMV Doc #: 159 Filed: 09/11/20 Page: 25 of 68 PAGEID #: 21663

The parties then filed a joint Rule 26(f) report in which the State Board
Defendants failed to mention a sovereign immunity defense. ECF No. 36.
Indeed, that report specifically asked if there were “any contested issues related
to venue or jurisdiction.” /d. at 2. But in response to that question, the parties
noted only that Hills and Dales contested the Court's jurisdiction over Count Six
of Plaintiffs’ Amended Complaint. /d. No mention of sovereign immunity was
made by the State Board Defendants in the Rule 26(f) report, and the State
Board Defendants did not challenge the Court’s jurisdiction over Plaintiff's state-
law claims. See generally, id.

Moreover, the Rule 26(f) report established a deadline of March 13, 2020,
for the filing of any venue- or jurisdiction-related motions. /d.; Preliminary Pretrial
Order, ECF No. 37. The State Board Defendants failed to move for dismissal
based on lack of jurisdiction due to sovereign immunity by that date. The parties
should have been aware since Ku that, in the Sixth Circuit, sovereign immunity is
more akin to personal jurisdiction (which can be waived) than subject-matter
jurisdiction (which cannot). Therefore, it is not unreasonable to expect the State
Board Defendants to abide by the deadline established for asserting such
jurisdictional arguments. Thus, by permitting a deadline expressly established
for jurisdictional arguments to lapse without raising the sovereign immunity issue,
the State Board Defendants again clearly expressed their intent to defend the

state-law claims in this case on the merits.

Case No. 2:19-cv-5086 Page 25 of 68
Case: 2:19-cv-05086-MHW-CMV Doc #: 159 Filed: 09/11/20 Page: 26 of 68 PAGEID #: 21664

Plaintiffs then moved for a temporary restraining order (“TRO”), Mot. TRO,
ECF No. 39, and the parties voluntarily agreed to drop Governor DeWine as a
party. Mot., ECF No. 42; Order, ECF No. 43. The State Board Defendants
subsequently argued the merits of the state-law claims in their response to
Plaintiffs’ motion for a TRO, failing to raise sovereign immunity as an alternative
defense. Am. Resp. 14, ECF No. 46. Moreover, all parties appeared for the
hearing on Plaintiff's motion fora TRO. At that time, after making their opening
statements, all parties agreed to suspend the TRO hearing and to engage in
discovery and resolve the Amended Complaint through a combined preliminary
and permanent injunction hearing. Agreed Order, ECF No. 63; TRO Hrg. Tr. at
6:10-12, ECF No. 64 (contemplating the State Board Defendants’ participation in
“extensive discovery” before the combined preliminary/permanent injunction
hearing). Counsel for the State Board Defendants specifically stated at that
hearing that the State Board Defendants asked counsel to “defend what the
constitutionality of the law is,” and he briefly argued the merits of the state-law
claims, further suggesting the State Board Defendants intended to defend the
suit on the merits at the future combined preliminary and permanent injunction
hearing. TRO Hrg. Tr. at 10:19-21, ECF No. 64. The Agreed Order specifically
contemplated a decision “on the merits”. Agreed Order, ECF No. 63 (emphasis
added).

Thereafter, and to that end, the State Board Defendants engaged in
discovery, including participating in informal discovery conferences with the

Case No. 2:19-cv-5086 Page 26 of 68
Case: 2:19-cv-05086-MHW-CMV Doc #: 159 Filed: 09/11/20 Page: 27 of 68 PAGEID #: 21665

Court. The Court ruled on several discovery matters through informal
conferences, but at no time during the discovery period did the State Board
Defendants raise the issue of sovereign immunity—in connection with a
discovery dispute or otherwise. The State Board Defendants participated in
months of fact and expert discovery without ever raising the issue of sovereign
immunity.

Due to the impact of COVID-19 on the Court’s ability to hold an in-person
hearing, all parties, including the State Board Defendants, ultimately agreed to
submit the case for a merits decision by way of briefs in lieu of a hearing. Order,
ECF No. 101; Conference Hrg., ECF No. 102. Again, the State Board
Defendanis made no mention of an immunity defense during that teleconference
with the parties.

In fact, the only reason the Court ordered Plaintiffs to address the
Pennhurst issue at all is because it was raised prior to the close of discovery, and
the Court believed it was therefore required to address it. But a closer
examination of the docket reveals that it was raised by non-party movants State
Representative Scott Oelslager, State Representative Thomas Brinkman, State
Senator Kirk Schuring, and State Legislative Aides Michaela George and
Alexandra Harris, Mot. Quash 12 n.1, ECF No. 79, not by the State Board
Defendants. Critically, even then—after several non-parties had explicitly raised

the issue in April 2020—the State Board Defendants sti!! took no action on their

Case No. 2:19-cv-5086 Page 27 of 68
Case: 2:19-cv-05086-MHW-CMV Doc #: 159 Filed: 09/11/20 Page: 28 of 68 PAGEID #: 21666

own behalf indicating they intended to raise sovereign immunity as a defense
until after the issue was raised by the Court.

The Court does not find waiver lightly. Nonetheless, having reviewed the
above litigation conduct in this case, the Court finds the State Board Defendants
have manifested a clear intent to defend the state-law claims on the merits and
not raise an immunity defense.

In so finding, the Court notes that this case is unlike Bofer and Brent, two
cases which, at first blush, seem to support the State Board Defendants’ waiver
argument. Because the litigation conduct of the state defendants in Boler and
Brent is dissimilar to the conduct by the State Board Defendants here, the court
discusses those cases in some detail in order to highlight the differences.

In Boler, the plaintiffs moved for a preliminary injunction against a city
defendant before any of the defendants responded to the Complaint, and
responses to that motion were due before responses to the Complaint were due.
Mot. Prelim. Inj.. ECF No. 17, Case No. 5:16-cv-10323 (E.D. Mich.); id. at ECF
No. 18 (establishing deadline for responding to motion for preliminary injunction
by March 9, 2016); id. at ECF No. 27 (establishing deadline for responding to
Complaint by April 8, 2016). The state defendants responded to the merits of the
preliminary injunction motion without raising a sovereign immunity defense. /d. at
ECF No. 29. But, before the district court ruled on that motion, and before
responses to the plaintiffs’ Complaint were even due, the court held a status

conference and asked the parties to submit jurisdictional arguments. See Supp.

Case No. 2:19-cv-5086 Page 28 of 68
Case: 2:19-cv-05086-MHW-CMV Doc #: 159 Filed: 09/11/20 Page: 29 of 68 PAGEID #: 21667

Brief, ECF No. 41, Case No. 5:16-cv-10323. The state defendants raised the
sovereign immunity defense in the supplemental brief filed in response to that
request, explaining that they had not raised the issue in their initial response to
the plaintiffs’ motion for a preliminary injunction only “because that motion was
solely against the City of Flint and did not implicate the Court’s jurisdiction as to
State Defendants.” /d. at 1. They explained that they “had anticipated including
these jurisdictional arguments in their motion to dismiss . . . which by stipulation
[wa]s due on April 8, 2016.” /d.

Thus, in Bo/er, the sovereign immunity defense was raised in the state
defendants’ second substantive filing with the court, which was filed less than two
months after the plaintiffs’ Complaint was filed. And the only reason it was not
raised earlier was because the state defendants thought it was more appropriate
to raise the defense in their motion to dismiss the Complaint than the response to
the plaintiffs’ preliminary injunction motion, which was directed at a different
defendant.

The district court thereafter dismissed the entire complaint for lack of
subject-matter jurisdiction. Order, ECF No. 56, Case No. 5:16-cv-10323. That
dismissal occurred less than three months after the Complaint was filed and
before any discovery occurred. The district court’s decision rested on a finding
that the plaintiffs’ § 1983 claims were precluded by the Safe Drinking Water Act,

and the court did not address sovereign immunity. See id.

Case No. 2:19-cv-5086 Page 29 of 68
Case: 2:19-cv-05086-MHW-CMV Doc #: 159 Filed: 09/11/20 Page: 30 of 68 PAGEID #: 21668

On appeal, the Sixth Circuit reversed the district court’s dismissal and then
considered immunity as an alternate basis for affirming in part the district court's
dismissal of claims against the state defendants. As to the immunity defense,
the Sixth Circuit rejected the plaintiffs’ arguments that the state consented to suit
by engaging in settlement discussions and passing legislation that might have an
ancillary effect on the litigation. Bofer, 865 F.3d at 410-11. The Sixth Circuit
found that the state defendants did not waive the defense by failing to assert it in
their initial response to plaintiffs’ motion for a preliminary injunction or the joint
statement of resolved and unresolved issues and instead including it for the first
time in the supplemental brief. /d.

The Sixth Circuit's waiver holding in Bo/er is unsurprising given that: (1) the
joint statement of resolved and unresolved issues in Boler was directed to a
different defendant, and there would have therefore been no reason for the state
defendants to assert immunity in that filing, see Order, ECF No. 30, Case No.
5:16-cv-10323; (2) the state defendants had adequately explained why they did
not feel the immunity defense was relevant to their initial response to the
preliminary injunction motion; (3) the state defendants did not engage in any
discovery prior to asserting the immunity defense, and (4) they raised the issue
at an early juncture in the litigation—less than two months after the Complaint
was filed.

Brent is also distinguishable. Brent involved a lawsuit against, inter alios,

both the Michigan Department of Human Services and the Wayne County

Case No. 2:19-cv-5086 Page 30 of 68
Case: 2:19-cv-05086-MHW-CMV Doc #: 159 Filed: 09/11/20 Page: 31 of 68 PAGEID #: 21669

Department of Human Services. Both of those entities raised a sovereign
immunity defense in their first response to the plaintiffs Complaint (which the
Sixth Circuit referred to on appeal as a motion for summary judgment because it
was styled as a joint motion to dismiss and/or for summary judgment). See Mot.
Dismiss and/or for Summ. J., ECF No. 50, Case No. 5:11-cv-10724 (E.D. Mich.).
The district court granted in part and denied in part that motion. ECF No. 113,
Case No. 5:11-cv-10724. Plaintiff then filed an Amended Compiaint. ECF No.
114, Case No. 5:11-cv-10724. Again, both the state entity and the county entity
raised a sovereign immunity defense in their first response to the Amended
Complaint. See Mot. Dismiss and/or for Summ J., ECF No. 120, Case No. 5:11-
cv-10724. Again, the district court granted in part and denied in part that motion,
granting dismissal on the basis of sovereign immunity to the Michigan
Department of Human Services but denying dismissal on the basis of sovereign
immunity to the county agency after finding it was not an arm of the State of
Michigan. ECF No. 163, Case No. 5:11-cv-10724. That agency immediately
moved for reconsideration, arguing it was an arm of the State of Michigan. Mot.
Reconsider, ECF No. 164, Case No. 5:11-cv-10724. The district court granted
the motion for reconsideration. Order, ECF No. 171, Case No. 5:11-cv-10724.
On appeal, the plaintiffs'® argued that the county department waived its

sovereign immunity defense by not sufficiently briefing the specific argument that

 

18 The Amended Complaint had added an additional plaintiff.
Case No. 2:19-cv-5086 Page 31 of 68
Case: 2:19-cv-05086-MHW-CMV Doc #: 159 Filed: 09/11/20 Page: 32 of 68 PAGEID #: 21670

it was an arm of the State in its initial combined motion to dismiss/for summary
judgment and, instead, fleshing it out fully only on the motion for reconsideration.
See Brent, 901 F.3d at 682. The Sixth Circuit's Brent decision held merely that
the county entity did not waive sovereign immunity by failing to fully develop the
argument that it was an arm of the State in its combined motion to
dismiss/motion for summary judgment when it nonetheless “undeniably invoked
its sovereign immunity in [that] initial motion[.]” /d. at 683.'°

Here, this Court does not find waiver based merely on the State Board
Defendants’ merits defense to Plaintiffs’ TRO motion. Nor does the Court find
that the State Board Defendants failed to fully develop their argument in their
summary judgment motion and therefore waived it—either of which would be
precluded by Bofer and Brent. Rather, the Court finds, as explained both above
and below, that the State Board Defendants’ pre-summary-judgment litigation

conduct manifested a clear intent to waive the defense and was inconsistent with

 

19 Other cases in which the Sixth Circuit failed to find waiver are also distinguishable.
See e.g., Barachkov, 580 F. App’x at 300 (unlike the State Board Defendants in this
case, the state entity raised sovereign immunity in its Answer and Affirmative Defenses,
before briefing it most fully in its summary judgment reply brief); Akers v. Cfy. of Bell,
No. 10-5513, 2012 WL 3518561 (6th Cir. 2012) (defendant asserted sovereign immunity
in Answer; subsequent assertion of a non-merits-based (statute of limitations) defense
to state-law claim at summary judgment did not amount to waiver by litigation conduct);
Akers v. Cty. of Bell, Answer, ECF No. 9, 6:08-cv-389 (E.D. Ky.) {asserting sovereign
immunity defense). Nor does the Sixth Circuit's recent sovereign immunity case, Ladd
v. Marchbanks, 19-4136, 2020 WL 4882885 (6th Cir. Aug. 20, 2020), undermine this
Court's conclusion. That case expressly acknowledges waiver and states that the
defendant “asserted [the state’s] sovereign immunity in a motion to dismiss before
taking any other action that can be construed as consenting to this suit.” /d. at *3 n.3.

Case No. 2:19-cv-5086 Page 32 of 68
Case: 2:19-cv-05086-MHW-CMV Doc #: 159 Filed: 09/11/20 Page: 33 of 68 PAGEID #: 21671

its subsequent assertion of the defense essentially on the eve of “trial’2°. That
litigation conduct precludes them from asserting sovereign immunity at this final
stage of litigation.

The Court also notes that dicta in some Sixth Circuit opinions suggest that
waiver will be found only when a state entity asserts the defense after a district
court has ruled on the merits of a claim. However, this Court has found no Sixth
Circuit opinion establishing such a bright-line rule, nor would such a rule be
advisable. The dangers highlighted by Justice Kennedy in his Schacht
concurrence are just as present if a state entity is permitted to assert the defense
on the last day of trial, for example, rather than after the jury returns its adverse
verdict. The point of waiver by litigation conduct is to prevent the entity from
agreeing to permit a court to render a decision on the merits—so long as it feels
it will win on the merits—and then belatedly changing course and asserting
sovereign immunity as a tactical decision when it begins to feel the tide of
litigation changing against it. Whether that belated assertion is made after the
adverse ruling actually comes down or before should make no difference to the
waiver analysis. That is especially true in instances, like here, where the defense
is first asserted after the entity is able to see the strength of the plaintiffs’ claim

on the merits, when the plaintiffs’ trial brief has been submitted, and the only

 

20 Again, it was clear from the teleconference that all parties anticipated a final merits
ruling based on the submission of the summary judgment briefs, regardless of whether
the Court would have needed to resolve issues of fact.

Case No. 2:19-cv-5086 Page 33 of 68
Case: 2:19-cv-05086-MHW-CMV Doc #: 159 Filed: 09/11/20 Page: 34 of 68 PAGEID #: 21672

remaining step is for the Court to actually issue its ruling on that claim. In sum,
the Court finds the fact that the State Board Defendants asserted sovereign
immunity before the Court issued its dispositive ruling as one factor to be
considered—but ultimately inconclusive in and of itself—to the waiver analysis.
The State Board Defendants’ litigation conduct here is akin to the conduct
in Hunter v. Hamilton Cty. Bd. of Elections, 850 F. Supp. 2d 795, 802 (S.D. Ohio
2012), where the Court also found waiver. See also Hill v. Blind Indus. and
Servs. of Maryland, 179 F. 3d 754 (9th Cir. 1999) (finding waiver where entity
litigated the action on the merits until raising sovereign immunity on the first day
of trial); Horton v. 48th Dist. Ct., No. 2:05-cv-72356, 2006 WL 3386588 (E.D.
Mich. Nov. 21, 2008) (sovereign immunity deemed waived where entity failed to
plead it in Answer and Affirmative Defenses, engaged in discovery, and asserted
the defense on the eve of trial, only after the court sua sponte raised the issue).
Further, the time-sensitive nature of this case, in combination with the
litigation history, supports a finding of waiver. All parties were aware of the time-
sensitive nature of this case from the moment the first lawsuit was filed. Compl.,
ECF No. 1, Case No. 2:19-cv-4246. That Hills and Dales has been attempting to
transfer to Jackson Local School District for the 2020-2021 school year has been
known from the outset, and the parties and Court had initially endeavored to
have a final ruling on this case before or near the beginning of the school year.
See Order, ECF No. 63. And yet, even knowing that the Court would rule as

close to mid-August as possible, by July 16, 2020, the State Board Defendants

Case No. 2:19-cv-5086 Page 34 of 68
Case: 2:19-cv-05086-MHW-CMV Doc #: 159 Filed: 09/11/20 Page: 35 of 68 PAGEID #: 21673

had still failed to raise the sovereign immunity issue. Given this knowledge, the
decision to not raise the sovereign immunity defense earlier in the litigation could
be viewed as a tactical decision.?' But a dismissal at this late stage would likely
prevent Plaintiffs from obtaining meaningful relief on any meritorious state-law
claim (absent a finding in Plaintiffs’ favor on the federal claims) given that the
transfer is poised for completion. This is all the more true given that the tolling
provision in 28 U.S.C. § 1367 may not apply to any claims re-filed in state court.
See Raygor v. Regents of Univ. of Minnesota, 534 U.S. 533, 536 (2002) (“the
tolling provision does not apply to claims filed in federal court against
nonconsenting States”). It would be wholly unfair for the State Board Defendants
to litigate as if they consented to this Court rendering a decision on the merits of
the state-law claims, permit the statute of limitations to continue running, and
then assert immunity at the last moment when Plaintiffs would have little to no
time to seek and obtain relief in state court before any transfer would be
effectuated upon the Court's resolution of the federal claims.22. See Barachkov,
580 F. App’x at 299 (“A clear intent to waive immunity may be inferred when a

state's litigation conduct is inconsistent and unfair. Waiver doctrine prevents the

 

21 To be fair, the Court asked Plaintiffs to brief the issue given its mistaken belief that
the State Board Defendants (rather than non-party movants) had already attempted to
belatedly assert the defense. The State Board Defendants may have viewed the
Court's Order to Plaintiffs as an invitation to raise the immunity defense for the first time
in its summary judgment motion. The Court’s Order was not intended as such an
invitation.

2 Again, assuming the Court did not rule in Plaintiffs’ favor on the remaining federal
claims.

Case No. 2:19-cv-5086 Page 35 of 68
Case: 2:19-cv-05086-MHW-CMV Doc #: 159 Filed: 09/11/20 Page: 36 of 68 PAGEID #: 21674

state from gaining an unfair litigation advantage by prohibiting a state from
testing the waters with respect to the merits of its claim only to assert sovereign
immunity once it believes its claim will fail. That is, a state waives its sovereign
immunity where its dilatory assertion of immunity is a ‘tactical decision.”
(citations omitted)).

Accordingly, both the State Board Defendants’ litigation conduct and the
time-sensitive nature of the case lead the Court to find that the State Board
Defendants have waived their sovereign immunity as it relates to having
Plaintiffs’ state-law claims decided in federal court.

B. Supplemental Jurisdiction

Still, that the Court has concluded the State Board Defendants waived
sovereign immunity by their litigation conduct and consented to a decision of the
state-law claims on the merits does not necessarily mean the Court should
exercise its supplemental jurisdiction over those state-law claims.

The Supreme Court has cautioned that “a federal court's determination of
state-law claims could conflict with the principle of comity to the States and with
the promotion of justice between the litigating parties.” Carnegie-Melion Univ. v.
Cohill, 484 U.S. 343, 349-50 (1988). These principles therefore demand the
Court be mindful and purposeful in its exercise of supplemental jurisdiction over
state-law claims. Accordingly, “a federal court should consider and weigh in
each case, and at every stage of the litigation, the values of judicial economy,

convenience, fairness, and comity in order to decide whether to exercise

Case No. 2:19-cv-5086 Page 36 of 68
Case: 2:19-cv-05086-MHW-CMV Doc #: 159 Filed: 09/11/20 Page: 37 of 68 PAGEID #: 21675

jurisdiction over a case brought in that court involving pendent state-law claims.”
Id. at 350. At bottom, it is a “doctrine of flexibility, designed to allow courts to
deal with cases involving pendent claims in the manner that most sensibly
accommodates a range of concerns and values.” /d.

On the one hand, principles of comity and federalism are more important
where, like here, a plaintiff challenges the actions of a state actor under state
law. The Supreme Court has stated that, “[w]here . . . the exercise of authority
by state officials is attacked, federal courts must be constantly mindful of the
special delicacy of the adjustment to be preserved between federal equitable
power and the State administration of its own law.” Rizzo v. Goode, 423 U.S.
362, 378 (1976).

On the other hand, Rizzo involved a plaintiff requesting that the federal
court exercise its equitable power to fashion specific procedures for a state
agency to follow as a remedy. /d. Here, Plaintiffs seek to sever and invalidate
an unconstitutional statute, a straightforward form of relief that would be equally
available if the Court considered and determined that Plaintiffs prevailed on the
merits of their federal claims and which imposes no like intrusion on a state
Official’s discretionary authority to perform his official functions. Moreover,
Plaintiffs’ Amended Complaint primarily asserted federal claims, so it cannot be
contended that state-law issues predominated over the federal ones (either in

allegations or in proof).

Case No. 2:19-cv-5086 Page 37 of 68
Case: 2:19-cv-05086-MHW-CMV Doc #: 159 Filed: 09/11/20 Page: 38 of 68 PAGEID #: 21676

And notwithstanding any caution in Rizzo, the Supreme Court reiterated in
Pennhurst that “[nJothing in [its] decision [was] meant to cast doubt on the
desirability of applying the Si/er principle in cases where the federal court has
jurisdiction to decide state-law issues.” Pennhurst, 465 U.S. at 118 n.28; see
also Jeffrey S. Sutton, 51 Imperfect Solutions: States and the Making of
American Constitutional Law 197-98 (Oxford Press 2018) (“[There are] many
good reasons to answer the state constitutional question before the federal one
in a dual-claim case. Nothing prevents federal courts from doing just that in their
own cases by resolving the state claim first . . . .”).

Given that the Court has determined that it has jurisdiction to decide the
state-law issues because the State Board Defendants waived their sovereign
immunity defense, the Court finds the Sifer principle applies here. The analysis
of Plaintiffs’ state-law one-subject rule claim is straightforward, this Court is
intimately familiar with the facts of this case and with the Fast-Track Transfer
Statute, and an imminent merits decision is of the essence because all parties
deserve to know, as soon as possible, whether Hills and Dales residents will
attend Plain Local or Jackson Local schools for the 2020-2021 school year.

Further, for all intents and purposes, litigation has proceeded to the trial
phase in this Court, and judicial efficiency is served by considering the state-law
claim. The alternatives—dismissal without prejudice or certifying a question to
the state Supreme Court—would cause delay and judicial inefficiency. This is

especially true here because the Supreme Court of Ohio has already offered on-

Case No. 2:19-cv-5086 Page 38 of 68
Case: 2:19-cv-05086-MHW-CMV Doc #: 159 Filed: 09/11/20 Page: 39 of 68 PAGEID #: 21677

point guidance on the one-subject rule requirement and would therefore likely not
accept a certified question.

Additionally, the analysis of Plaintiffs’ federal claims is much more
convoluted and uncertain?* and, therefore, resolution of those claims first would
result in increased judicial resources as well as delay in publishing a ruling.

Therefore, out of judicial efficiency and economy, convenience, and
fairness to the parties, it is more sensible for this Court to decide the state-law
claim than to dismiss those claims, force the parties to begin at square one in
state court, and engage in the more challenging analysis of the federal claims.
This is more apparent given the Court’s conclusion that Plaintiffs prevail on the
one-subject rule claim—it would make little sense to analyze the myriad
remaining, more complex federal claims, upon which Plaintiffs may or may not
prevail, when their state-law claim is plainly meritorious and warrants the relief
sought. Accordingly, the Court turns to its analysis of Plaintiffs’ one-subject rule
claim.

C. State Constitutional Claims

Counts Vi and VII of Plaintiffs’ Amended Complaint assert claims under the

Ohio Constitution. Am. Compl. ff] 149-56, ECF No. 18. Specifically, Plaintiffs

allege Defendants have violated the “One-Subject Provision” and the “Three-

 

23 This is not to say that Plaintiffs’ federal claims were merely colorable or were
fraudulently asserted in order to give this Court jurisdiction over the state-law claims.
See Siler, 213 U.S. at 191-92 (citation omitted).

Case No. 2:19-cv-5086 Page 39 of 68
Case: 2:19-cv-05086-MHW-CMV Doc #: 159 Filed: 09/11/20 Page: 40 of 68 PAGEID #: 21678

Reading Rule,” Sections 15(D) and 15(C) of Article II of the Ohio Constitution,
respectively. /d. Because Plaintiffs’ argument as to the one-subject rule prevails,
the Court’s analysis begins and ends with that claim.

1. One-Subject Rule Overview (Ohio Const. Art. II §15(D))

Plaintiffs challenge the Fast-Track Transfer Statute as violating Section
15(d), Article II of the Ohio Constitution. The Court pauses before proceeding to
acknowledge three important principles. First, statutes have a strong
presumption of constitutionality, and the “party challenging the constitutionality of
a statute bears the burden of proving that it is unconstitutional beyond a
reasonable doubt.” Stafe ex rel. Dix v. Celeste, 11 Ohio St. 3d 141, 142;
Cleveland v. State, 989 N.E.2d 1072, 1078 (Ohio Ct. App. 2013) (citations
omitted). Second, as a general matter, a court should not second-guess the
wisdom of the legislature’s policy decisions. Groch v. Gen. Motors Corp., 117
Ohio St. 3d 192, 230 (2008). Third, “[t]o avoid interfering with the legislative
process,” the Court must afford “great latitude” to the Ohio General Assembly “by
not construing the one-subject provision so as to unnecessarily restrict the scope
and operation of laws, or to multiply their number excessively, or to prevent
legislation from embracing in one act all matters properly connected with one
general subject.” State ex rel. Ohio Civ. Serv. Emps. Ass’n v. State Emp.
Relations Bd., 104 Ohio St. 3d 122, 129-30 (2004) (quoting Dix, 11 Ohio St. 3d
at 145). This does not, however, mean the Court must give total deference to the

General Assembly when it comes to one-subject rule analyses. Simmons-Harris

Case No. 2:19-cv-5086 Page 40 of 68
Case: 2:19-cv-05086-MHW-CMV Doc #: 159 Filed: 09/11/20 Page: 41 of 68 PAGEID #: 21679

v. Goff, 86 Ohio St. 3d 1, 15 (1999). “The one-subject rule is part of [Ohio's]
Constitution and therefore must be enforced.” /d. With these principles in mind,
the Court analyzes Plaintiffs’ claim.

Section 15(d), Article II of the Ohio Constitution reads, in pertinent part,
“[nJo bill shall contain more than one subject, which shall be clearly expressed in
its title.” This provision is often referred to colloquially as the “one-subject rule” or
“single-subject rule.”

The one-subject rule was enacted in order to prevent logrolling and riders,
and, although once viewed largely as toothless and merely directory in nature,
the Supreme Court of Ohio has reiterated the importance of enforcing the
constitutional provision. Simmons-Harris, 86 Ohio St. 3d at 14-15; in re Nowak,
104 Ohio St. 3d 466, 477 (2004) (“Since the one-subject provision is capable of
invalidating an enactment, it cannot be considered merely directory in nature.”).
In fact, the Supreme Court of Ohio has instructed that, typically, a court should
hold invalid any act that violates the one-subject rule. /d. at 14.

A threshold question for the Court's consideration is whether
appropriations bills, which often contain myriad provisions touching on a
multitude of different subject matters, are, by that nature, exempt from one-
subject rule challenges. The answer is a flat “no.” To be sure, the Supreme
Court of Ohio recognized that appropriations bills “are different from other Acts of
the General Assembly” precisely because they necessarily “encompass many

items[.]” /d. at 15. But even appropriations bills must abide by the one-subject

Case No. 2:19-cv-5086 Page 41 of 68
Case: 2:19-cv-05086-MHW-CMV Doc #: 159 Filed: 09/11/20 Page: 42 of 68 PAGEID #: 21680

rule in the sense that all items encompassed in the bill must be “bound by the
thread of appropriations.” /d. at 16.

Indeed, because of the inherent temptation to tack riders?* onto large
appropriations bills, some have argued appropriations bills warrant more scrutiny
for non-appropriations riders than other bills. City of Dublin v. State, 769 N.E. 2d
436, 447-48 (2002) (citing “a need for caution when considering the
appropriateness of including . . . non-appropriation riders in an appropriations
bill”); Daniel A. Farber & Philip P. Frickey, The Jurisprudence of Public Choice,
65 Tex. L. Rev. 873, 923 (1987) (enforcement of a one-subject rule “is
particularly appropriate when substantive riders have been attached to
appropriations legislation”). In Simmons-Harris, the Supreme Court of Ohio
similarly recognized appropriations bills’ inherent susceptibility to unconstitutional
riders when it struck one such rider as violating the one-subject rule. Simmons-
Harris, 86 Ohio St. 3d at 16 (“The danger of riders is particularly evident when a
bill as important and likely of passage as an appropriations bill is at issue.”).

Given this temptation to incorporate riders into a must-pass budget bill, it is
not surprising that Ohio courts have found with some frequency that provisions in
appropriations bills violated the one-subject rule. See, e.g., Simmons-Harris, 86

Ohio St. 3d at 17; State ex rel. Ohio Civ. Serv. Emps. Ass’n, 104 Ohio St. 3d at

 

24 “Riders are provisions that are included in a bill that is so certain of adoption that the
rider will secure adoption not on its own merits, but on [the merits of] the measure to
which it is attached.” Simmons-Harris, 86 Ohio St. 3d at 16 (internal quotation marks
and citation omitted).

Case No. 2:19-cv-5086 Page 42 of 68
Case: 2:19-cv-05086-MHW-CMV Doc #: 159 Filed: 09/11/20 Page: 43 of 68 PAGEID #: 21681

131 (striking rider to appropriations bill where there was no evidence “whatever
as to the manner in which the amendment . . . [would] clarify or alter the
appropriation of state funds”); Cleveland, 989 N.E.2d at 1085-86; Rumpke
Sanitary Landfill, Inc. v. State, 919 N.E.2d 826, 832 (Ohio Ct. App. 2009)
(rejecting argument that amendments did not violate the one-subject rule
because they would affect a $120 million appropriation and finding instead there
was no evidence of what impact the added provisions would have on state’s
biennial budget); in re Holzer Consol. Health Sys., No. O3AP-1020, 2004 WL
2341322, *8 (Ohio Ct. App. Oct. 19, 2004) (provision added to appropriations bill
to further the interest of a specific group violated one-subject rule because it bore
“no relation to the utilization of government resources or how budgetary funds
are to be distributed” and because it “was inserted into the bill late in the process
and for what appear[ed] to be tactical reasons”); City of Dublin, 769 N.E.2d at
452-53 (2002) (finding no connection between a state budget and a statute
preventing municipal governments from generating certain revenues from utility
companies using state routes within the municipality).

On the other hand, a provision will not be stricken from an appropriations
bill under the one-subject rule if it “relates to funding the operations of programs,
agencies, and matters described elsewhere in the [appropriations] bill.” See
Comtech Sys., Inc. v. Limbach, 59 Ohio St. 3d 96, 99 (1991) (provision enacting
new sales tax that would fund other operations contained in the appropriations

bill was acceptable in appropriations bill); State ex re! Ohio Civ. Serv. Emps.

Case No. 2:19-cv-5086 Page 43 of 68
Case: 2:19-cv-05086-MHW-CMV Doc #: 159 Filed: 09/11/20 Page: 44 of 68 PAGEID #: 21682

Ass’n v. State, 146 Ohio St. 3d 315, 322 (2016) (finding the challenged
provisions “relate[d] directly to the funding of continued operation of state
programs,” as well as revenue generation, and thus did not violate the one-
subject rule); Cuyahoga Cfy. Veterans Servs. Comm'n v. State, 823 N.E.2d 888,
892 (Ohio Ct. App. 2004) (amendments dealing with membership to veterans
service commission and submission of operating budget to board of county
commissioners properly included in appropriations bill because “[t]he subject of
funding and budgeting by agencies and political subdivisions is implicated
throughout the [appropriations] bill” and “[c]ounty budgeting processes are
necessarily affected by overall state appropriations even when a specific section
of a bill relates only to budgeting of local government funds”);25 Riverside v.
Stafe, 944 N.E.2d 281, 298-300 (Ohio Ct. App. 2010) (provision affecting city’s
ability to collect certain income taxes related to state budget because it had a
“direct effect on the state’s funding for the city” by impacting how much money
the city would receive from the state through the Local Government Fund).
Having determined that the appropriations bill at issue here, House Bill

166, must comply with the one-subject rule in order to be constitutional, the next

 

25 This reasoning—that because other provisions of the appropriations bill implicate
county funding by the state and because the challenged amendment implicates county
funding, the amendment relates to the state budget—would essentially eviscerate the
one-subject rule in the appropriations context and is at odds with State ex rel. Ohio Civ.
Serv. Emps. Ass’n, which was decided after this case. 104 Ohio St. 3d at 130 (rejecting
idea that any amendment that slightly impacts the state budget can be included in an
appropriations bill merely because other provisions in the bill also impact the state
budget as stretching the one-subject rule to the pcint of rendering it “meaningless” in the
appropriations context).

Case No. 2:19-cv-5086 Page 44 of 68
Case: 2:19-cv-05086-MHW-CMV Doc #: 159 Filed: 09/11/20 Page: 45 of 68 PAGEID #: 21683

question is whether the inclusion of the Fast-Track Transfer Statute within the
appropriations bill violates that rule.

Ultimately, the Court looks to the relationship between the challenged
provision in the appropriations bill and the overarching purpose of the
appropriations bill. The Fast-Track Transfer Statute will be deemed to violate the
rule if it and the budget bill lack a common purpose or relationship so that there is
“no discernible practical, rational or legitimate reason|[]” for including the Fast-
Track Transfer Statute in the budget. Simmons-Harris, 86 Ohio St. 3d at 14.
“[T]he one-subject provision is not directed at plurality but at disunity in subject
matter.” State ex rel. Ohio Civ. Serv. Emps. Ass’n, 104 Ohio St. 3d at 130; see
also Cleveland, 989 N.E.2d at 1084 (‘It is the disunity of subject matter, rather
than the aggregation of topics, that cause a bill to violate the one-subject rule.”
(citation omitted)). Where there is such disunity, “there is a strong suggestion
that the provisions were combined for tactical reasons, i.e., logrolling,” the “very
evil the one-subject rule was designed to prevent.” Dix, 11 Ohio St. 3d at 145:
see also id. at 143 (“The rule prevents extraneous maiters from being introduced
into consideration of the bill by disallowing amendments not germane to the
subject under consideration.”).

2. Analysis of Plaintiffs’ One-Subject Rule Claim

Following the above law, the Court finds, for the reasons discussed infra,
that the Fast-Track Transfer Statute, a significant, substantive, and controversial

amendment to House Bill 166, is a mere rider that was tactically inserted into the

Case No. 2:19-cv-5086 Page 45 of 68
Case: 2:19-cv-05086-MHW-CMV Doc #: 159 Filed: 09/11/20 Page: 46 of 68 PAGEID #: 21684

must-pass budget bill in order to secure its passage. It has no discernible
practical, rational, or legitimate relationship to the state budget, and, therefore, its
inclusion in the same violates the one-subject rule.

a. Simmons-Harris

The seminal decision regarding one-subject rule analyses and
appropriations bills is Simmons-Harris, and the Supreme Court of Ohio in that
case struck the education-related rider as violative of the one-subject rule. The
connection in this case between the Fast-Track Transfer Statute and the state
budget is even more tenuous than was the connection at issue in Simmons-
Harris. Because the Supreme Court of Ohio's analysis in Simmons-Harris is
important and establishes the factors to be considered, the Court discusses that
case in some detail.

As here, Simmons-Harris involved multiple challenges to an appropriations
bill, one of which was brought under the one-subject rule. Specifically, the
plaintiff argued that the provision in the budget bill creating the School Voucher
Program violated the one-subject rule because the School Voucher Program was
insufficiently linked to the general purpose of appropriations, and the Supreme
Court of Ohio agreed. Simmons-Harris, 86 Ohio St. 3d at 16. Notably, the
Supreme Court found the School Voucher Program's inclusion in the
appropriations bill violated the one-subject rule even though the School Voucher
Program provided that the State of Ohio would directly send to students and

parents funds to expend on education and, therefore, directly impacted the state

Case No. 2:19-cv-5086 Page 46 of 68
Case: 2:19-cv-05086-MHW-CMV Doc #: 159 Filed: 09/11/20 Page: 47 of 68 PAGEID #: 21685

budget. /d. at 16-17. In finding that this direct impact on the state budget did not
ameliorate the disunity between the budget bill and the school voucher statutes,
the Supreme Court of Ohio considered that: (1) the School Voucher Program
was a “significant, substantive program” yet comprised only ten pages of the
1,000+ page appropriations bill; (2) the School Voucher Program itself was
“inherently controversial and of significant constitutional importance” such that it
warranted discussion and debate; and (3) there was “blatant disunity between”
the School Voucher Program and the rest of the appropriations bill so that the
addition of the program appeared “tactical.” /d. at 16-17. In short, the Supreme
Court of Ohio concluded from those facts that the School Voucher Program “was
in essence little more than a rider attached to an appropriations bill.” /d. at 16,
17. Considering those same factors, this Court reaches the same conclusion
regarding the Fast-Track Transfer Statute.
b. Significant and Substantive

First, like the School Voucher Program at issue in Simmons-Harris, the
Fast-Track Transfer Statute is both substantive and significant, yet it consists of a
mere two pages tucked within a 2,600-page budget bill. See Am. Sub. H.B. 166,
133d Gen. Assemb. (Ohio 2019).

Although it does not create a new program like the statute did in Simmons-
Harris, the Fast-Track Transfer Statute is substantive in the sense that it creates
an entirely new manner for effectuating certain school district transfers. At its

core, the Fast-Track Transfer Statute is a school choice provision. It enables

Case No. 2:19-cv-5086 Page 47 of 68
Case: 2:19-cv-05086-MHW-CMV Doc #: 159 Filed: 09/11/20 Page: 48 of 68 PAGEID #: 21686

parents in certain townships to choose which school district they are part of, send
their children to, and pay taxes to. And although the statute establishes the
procedure for effectuating a transfer, it has a substantive impact on the makeup
of various school districts around the state by changing school district boundary
lines. Even the State Board Defendants characterize the statute as furthering
“important substantive concerns of the Ohio Legislature.” Resp. 10, ECF No.
135. The statute’s effect is therefore sufficiently substantial to warrant specific
consideration by the legislature prior to passage.

Moreover, the statute is certainly significant to the persons affected by it.
The question of significance is qualitative, not quantitative. See Simmons-Harris,
86 Ohio St. 3d at 12, 16 (finding the School Voucher Program, which at the time
of consideration affected only one school district, was sufficiently significant to
violate one-subject rule); State ex rel. Ohio Civ. Serv. Emps. Ass’n, 104 Ohio St.
3d at 132 (rejecting idea that only leading-edge legislation deserves separate
discussion in the General Assembly and “declin[ing] to adopt a rule that requires
a correlation between the degree of legislative attention given to a statutory
provision within a proposed bill and the number of people affected by it’).

Transfers under this statute are not subject to any state oversight or any of
the procedural safeguards enacted to ensure transfers are fair and do not
negatively impact a portion of the Ohio public-school student body. Moreover,
because the only people who vote on the transfer are those who reside in the

territory (which is not defined) seeking the transfer, transfer petitions are

Case No. 2:19-cv-5086 Page 48 of 68
Case: 2:19-cv-05086-MHW-CMV Doc #: 159 Filed: 09/11/20 Page: 49 of 68 PAGEID #: 21687

essentially guaranteed to pass.2° This evasion of state oversight and new
placement of transfer power in the hands of the very electors seeking the transfer
is certainly a “significant” change to the existing statutory school district transfer
process, which has been in place to ensure that territorial transfers do not
increase racial isolation or negatively impact the district losing students. See
DeMaria Dep. 138:7-19, ECF No. 126 (testifying he is unaware of any other
instance in which the legislature removed a role historically given to the State
Board of Education and put it in the hands of voters); O.R.C. § 3311.24(4); Ohio
Admin. Code 3301-89-01 (F) (“A request for transfer of territory shall be
considered upon its merit with primary consideration given to the present and
ultimate good of the pupils in the affected districts.”); Ohio Admin. Code § 3301-
89-02(D) (requiring the State Board Defendants to consider, inter alia, whether a
transfer will increase racial isolation or have a negative impact on the affected
school districts); Ohio Admin. Code § 3301-89-03(B\5), (8) (“The transfer shall
not cause, preserve, or increase racial isolation[.]’; “The pupil loss of the
relinquishing district should not be such that the educational program of that

district is severely impaired[.]”).

 

26 This is evident from the Irondale Circle transfer request. See May Decl. 7 6, ECF No.
108 at PAGEID # 1493; id. Ex. 2, ECF No. 108 at PAGEID # 1518. This request would
transfer just eight houses from Plain Local School District to North Canton City School
District. /d. The transfer petition was signed by four people residing in only two houses.
Id. at PAGEID # 1519. On March 17, 2020, the residents of Irondale Circle voted 13 to
1 to effectuate the transfer. Jordan Decl. Ex. 14, ECF No. 109 at PAGEID ## 2441-42.

Case No. 2:19-cv-5086 Page 49 of 68
Case: 2:19-cv-05086-MHW-CMV Doc #: 159 Filed: 09/11/20 Page: 50 of 68 PAGEID #: 21688

And even though it is not required, the transfer statute is also quantitatively
significant. Although no one seems to know exactly how far reaching this statute
is, it may apply to more than 400 of the state’s 610 school districts. Brinkman
Dep. 6, ECF No. 124 (stating his understanding that more than 400 school
districts could be affected); Oelslager Dep. 7, ECF No. 117 (testifying there are
“many” affected districts); DeMaria Dep. 88:21-89:22, ECF No. 126 (stating he
has no idea how many of the state’s 610 school districts will be affected).

Yet despite the substantive and significant impact of the statute, it was not
separately debated or voted on—indeed was not even discussed—and was
instead slipped in as two pages of a bill over 1,000 times that length. This
suggests the Fast-Track Transfer Statute is nothing more than a transparent
rider, “one of the problems the Dix court was concerned about.” Simmons-
Harris, 86 Ohio St. 3d at 16.

c. Controversial and of Significant Constitutional
Importance

The one-subject rule is also meant to limit the presentation to one subject
in each bill so that “the issues presented can be better grasped and more
intelligently discussed.” Dix, 11 Ohio St. 3d at 143. This aspect of the one-
subject rule “is particularly relevant when the subject matter is inherently
controversial and of significant constitutional importance.” Simmons-Harris, 86

Ohio St. 3d at 16.

Case No. 2:19-cv-5086 Page 50 of 68
Case: 2:19-cv-05086-MHW-CMV Doc #: 159 Filed: 09/11/20 Page: 51 of 68 PAGEID #: 21689

The Fast-Track Transfer Statute is inherently controversial. School choice
provisions in Ohio have historically been controversial, and this statute is even
more so because it upends decades of safeguards protecting both the quality of
education for Ohio’s schoolchildren and racial integration. Within certain
townships, the statute enables the unfettered transfer of communities, or
potentially even individual streets or houses, to different school districts with no
regard for educational implications or resulting racial isolation. This aspect of the
statute renders it controversial.

In fact, both the Ohio School Board Association and the Ohio Education
Association have filed an amicus brief in support of Plaintiffs’ position. ECF No.
60. That this lawsuit has engendered amicus filings is, to some extent, itself
additional evidence of the controversy surrounding this statute.

Further proof of the controversial nature of this statute is the fact that less
than four months after the transfer statute became effective, a bill was introduced
in the Ohio Senate to repeal it. S.B. 89, 133 Gen. Assemb. (OH 2019)
(introduced Feb. 5, 2020). Indeed, Hills and Dales anticipated immediate repeal,
which shows it knew how controversial the provision was. Peppard Dep. Ex. 21,
ECF No. 123 at PAGEID # 15403 (“Timing is truly very important here. ... | am
highly concerned this will be removed from ORC next year.”).

Representatives from both Hills and Dales and the Ohio legislature have
even explicitly stated the statute is controversial. E.g., Brinkman Dep., ECF No.

124 at PAGEID # 15505 (email from Representative Bill Seitz calling the transfer

Case No. 2:19-cv-5086 Page 51 of 68
Case: 2:19-cv-05086-MHW-CMV Doc #: 159 Filed: 09/11/20 Page: 52 of 68 PAGEID #: 21690

statute “highly controversial’); Peppard Dep. Ex., ECF No. 152-4 at PAGEID
# 21104 (email from David Grabowsky calling the revenue implication of the
statute “a very incendiary subject’).

And, even though the Fast-Track Transfer Statute fs controversial (as was
the school voucher program in Simmons-Harris), the Supreme Court of Ohio has
“emphatically reject[ed]” the argument that a statute must “contain highly charged
political issues, involve high profile legislation, or embody . . . provisions that
would have a great deal of political opposition’ to violate the one-subject rule. /n
re Nowak, 104 Ohio St. 3d at 480 (internal quotation marks omitted).

To be clear, this Court is not second-guessing the wisdom of the Fast-
Track Transfer Statute or the policy decisions of the Ohio Legislature. That is not
this Court’s place. Groch v. Gen. Motors Corp., 117 Ohio St. 3d at 230. Itis
enough that the Court recognizes the inherently controversial nature of the
provision because the one-subject rule is aimed precisely at ensuring that such
controversial issues “can be better grasped and more intelligently discussed”
when they are included in a bill to which they have a natural tie. Dix, 11 Ohio St.
3d at 143. The Fast-Track Transfer Statute is certainly controversial enough to
spark vigorous discussion if aired in public debate; unfortunately, because it was

slipped into the budget bill, the proponents of the statute were abie to ensure

Case No. 2:19-cv-5086 Page 52 of 68
Case: 2:19-cv-05086-MHW-CMV Doc #: 159 Filed: 09/11/20 Page: 53 of 68 PAGEID #: 21691

there would be no public debate—not to mention vote—on the standalone merits
of the transfer statute.2’
d. Disunity of Subject Matter and Lack of Nexus

Third, there is a blatant disunity in subject matter between the Fast-Track
Transfer Statute and the state budget. The appropriations bill amends hundreds
of sections, enacts hundreds of new statutes, and repeals hundreds of sections
of the revised code. See Am. Sub. H.B. 166, 133d Gen. Assemb. (Ohio 2019).
The stated purpose of the appropriations bill is “[t]o make operating
appropriations for the biennium beginning July 1, 2019, and ending June 30,
2021, and to provide authorization and conditions for the operation of state
programs.” /d, at Summary. The Fast-Track Transfer Statute, on the other hand,
does not concern either operating appropriations or the operation of any state
program, and Defendants’ attempt to provide a rational reason for combining the
transfer statute in the budget bill is unpersuasive.

Hills and Dales argues” that the Fast-Track Transfer Statute is appropriate

for inclusion in House Bill 166 because it shares the common thread of

 

27 The controversial nature of the transfer statute, alone, warrants separate presentation
and discussion of the issues contained in the statute such that the Court need not also
consider whether the transfer statute is of significant constitutional importance. The
Court notes, however, that Plaintiffs have alleged various constitutional challenges to
the statute, implicating both the Equal Protection Clause and the Due Process Clause.
28 The Court agrees with the State Board Defendants and Hills and Dales that Hills and
Dales is not a proper Defendant for Plaintiffs’ one-subject rule claim and that this claim
should be asserted against only the State Board Defendants. Accordingly, the Court
DISMISSES Plaintiffs claim under Article Il, § 15(D) of the Ohio Constitution to the
extent it is asserted against Hills and Dales. Nonetheless, the Court considers the

Case No. 2:19-cv-5086 Page 53 of 68
Case: 2:19-cv-05086-MHW-CMV Doc #: 159 Filed: 09/11/20 Page: 54 of 68 PAGEID #: 21692

“balancing of state expenditures against state revenues to ensure operation of
State programs.” Hills and Dales Resp. 34-35, ECF No. 138. In support, Hills
and Dales points to the impact the provision may have on school district tax
revenue and indebtedness as well as costs to local boards of elections. /d. at 35
(citing Legislative Service Commission (“LSC”) report). Hills and Dales then
summarily concludes that because the Fast-Track Transfer Statute will have
some impact on how some tax dollars are spent, it is therefore appropriately
included in the state budget bill.

Similarly, the State Board Defendants argue that the LSC report on House
Bill 166 shows that the Fast-Track Transfer Statute “affects the allocation of state
resources to local governmental entities.” Resp. 23 n.17, ECF No. 135. The
State Board Defendants then argue that the Supreme Court of Ohio endorsed in
Dix such a fiscal impact as a sufficient connection to appropriations to satisfy the
one-subject rule.?° /d. Hills and Dales’ and the State Board Defendants’
arguments mischaracterize the evidence and are unpersuasive.

First, the transfer statute is simply not a tax statute. Local property tax

implications for the affected school districts are incidental to the transfer process

 

argument Hills and Dales makes at it relates to Plaintiffs’ claim against the State Board
Defendanis.

29 Dix actually concluded that including appropriations in a bill does not necessarily
destroy unity and does not do so where, as there, the appropriations were the means of
carrying out the act. Dix, 11 Ohio St. 3d at 146. For example, the court agreed, there is
no violation where a single bill “establish[es] an agency, set[s] out the regulatory
program, and make[s] an appropriation for the agency.” /d. (internal quotation marks
and citation omitted). That is a far cry from the circumstances here.

Case No. 2:19-cv-5086 Page 54 of 68
Case: 2:19-cv-05086-MHW-CMV Doc #: 159 Filed: 09/11/20 Page: 55 of 68 PAGEID #: 21693

for it is only upon the successful completion of the process outlined in the Fast-
Track Transfer Statute that an affected school district's local tax revenue would
change. The statute does not directly concern school district taxes, and it cannot
seriously be argued that taxation is one of the purposes or topics of the statute.
The purpose of the statute is to create a new mechanism for certain electors to
transfer territory from one school district to another without needing to comply
with longstanding state-mandated safeguards; changes to a school district’s
funding from property taxes are an indirect byproduct.

Second, it is patently untrue that the transfer statute directly affects the
allocation of state resources to local governments. The transfer statute does not
directly impact the allocation of state resources in any way. Even the indirect tax
implications discussed above apply only to /oca/ school districts. The LSC’s 951-
page report on the state budget includes four sentences about the Fast-Track
Transfer Statute, LSC Report at 287, available at
http:/Awww.|sc.ohio.gov/documents/budget/133/MainOperating/CC/CompareDoc/
comparedoc-hb166-cer.pdf, and none of them mention state revenues or
liabilities. Instead, the LSC report confirms what is obvious from the statutory
text—any impact on taxes is local:

Fiscal effect: Some districts may gain territory and some may lose
territory. May shift /oca/ tax revenues and indebtedness depending
on whether a formal agreement is entered into and the terms of the
agreement. May increase the costs incurred by some county boards
of elections, particularly if a special election is needed. May increase
the administrative costs of the affected district boards of education.

Case No. 2:19-cv-5086 Page 55 of 68
Case: 2:19-cv-05086-MHW-CMV Doc #: 159 Filed: 09/11/20 Page: 56 of 68 PAGEID #: 21694

id. (emphasis added). Thus, as stated by the Legislative Service Commission
itself, the entire fiscal impact of the Fast-Track Transfer Statute concerns the
implications to local school boards and local boards of elections. See id.

Even state officers concede the Fast-Track Transfer Statute does not
impact state education appropriations, which are fixed over the life of House Bill
166.°° Superintendent DeMaria testified that the change in local tax revenue
could hypothetically have an indirect impact on the state budget. DeMaria Dep.
67:17-68:14, ECF No. 126 (testifying that changes to the tax base and pupil
count of affected school districts could factor into computations regarding the
payment of state funds to those districts). But Aaron Rausch, Director of the
Ohio Department of Education, Office of Budget and School Financing,
contradicted that, testifying that transfers processed under the Fast-Track
Transfer Statute would not affect state funding to school districts for the current
biennium.

State funding for fiscal year ‘20 and fiscal year ‘21 is equal to state

funding in fiscal year ‘19 regardless of any sort of changes in student
enrollment counts or property valuation.

 

3° While the Fast-Track Transfer Statute could potentially have indirect implications on
the state budget and revenue, any connection wouid likely only manifest itself in future
local school board requests from the state coffers to make up for lost property tax
revenue. Such an indirect and distant connection cannot be called a nexus that justifies
the inclusion of the Fast-Track Transfer Statute in this biennial budget bill if the one-
subject rule is to have any meaning. State ex rel. Ohio Civ. Serv. Emps. Ass’n, 104
Ohio St. 3d at 131 (rejecting idea that “a provision that impacts the state budget, even if
only slightly, may be lawfully included in an appropriations bill merely because other
provisions in the bill also impact the budget” because “such a notion . . . renders the
one-subject rule meaningless in the context of appropriations bills because virtually any
statute arguably impacts the state budget, even if only tenuously.”).

Case No. 2:19-cv-5086 Page 56 of 68
Case: 2:19-cv-05086-MHW-CMV Doc #: 159 Filed: 09/11/20 Page: 57 of 68 PAGEID #: 21695

Rausch Dep. 34:20-23, 78:11-15, ECF No. 118. The current state funding
formula for the period covered by the appropriations bill at issue is “FY ‘20 state
funding equals FY ‘19.” /d. at 80:25-81:1. It is not the case that the formula for
calculating state funding has stayed the same but that the variables—and thus
the resulting state funding—could change due to the impact of transfers under
the Fast-Track Transfer Statute. See jd. at 81:2-15. Rather, “a school district
transfer would not be taken into account for purposes of calculating the state
funding formula right now[.]” /d. at 81:16—20. This is further evidence that the
Fast-Track Transfer Statute will not affect the state budget or the allocation of
state educational funds during this biennium and is therefore unrelated to the
biennial budget.

In sum, the plain language of the statute, the LSC report, and the
testimony show that the Fast-Track Transfer Statute has no direct impact on
state finances and no connection to any legitimate biennial state budgetary
concerns. Moreover, the /oca/ fiscal impact alone, absent a direct state
connection, demonstrates that there is no nexus between the Fast-Track
Transfer Statute and the larger appropriations bill. See City of Dublin, 769
N.E.2d at 450-51 (2002) (holding that a provision preventing some municipalities
from collecting certain revenue was not related to an appropriations bill even
though the appropriations bill contained other appropriations to municipalities);
Cleveland, 989 N.E.2d at 1087 (finding that to adopt such logic would mean that

“every subject matter statewide that conceivably can be connected to a dollar of

Case No. 2:19-cv-5086 Page 57 of 68
Case: 2:19-cv-05086-MHW-CMV Doc #: 159 Filed: 09/11/20 Page: 58 of 68 PAGEID #: 21696

not merely state funding but also municipal spending could be substantively
regulated in a single appropriations bill.”). Indeed, if the school choice program
in Simmons-Harris—for which state funds were directly appropriated from the
budget bill in which it was contained—was deemed insufficiently related to the
state budget to be included in the bill, 86 Ohio St. 3d at 16, the Fast-Track
Transfer Statute here likewise must lack a sufficient nexus for it cannot seriously
be argued that this transfer statute more directly affects the 2020-2021 biennial
state budget than did the challenged school choice program in Simmons-Harris.

Finally, Defendants have not offered any other rational reason for including
the Fast-Track Transfer Statute in the budget bill. As such, there is no nexus
between the Fast-Track Transfer Statute and House Bill 166.

d. Conclusion regarding Simmons-Harris factors

For the above reasons, the three factors considered in Simmons-Harris
yield the same results here as they did in that case. The Fast-Track Transfer
Statute is a significant and substantive provision that is controversial, and there is
no common purpose or relationship between the transfer statute and the state
budget. In other words, there is “no discernible practical, rational or legitimate
reason[]” to combine the transfer statute with that budget bill. See Simmons-
Harris, 86 Ohio St. 3d at 14. Moreover, the controversial nature of the statute
supports requiring intelligent public discussion of the merits of the transfer statute
prior to passing the same. But no such discussion or debate took place. The

considerable reasons for holding separate discussion coupled with the lack of a

Case No, 2:19-cv-5086 Page 58 of 68
Case: 2:19-cv-05086-MHW-CMV Doc #: 159 Filed: 09/11/20 Page: 59 of 68 PAGEID #: 21697

nexus create “a strong suggestion that the provisions were combined for tactical
reasons[.}” Simmons-Harris, 86 Ohio St. 3d at 14. An amendment that is “not
germane to the subject under consideration,” i.e., the budget, it is exactly the sort
of “extraneous” amendment that the one-subject rule was designed to prevent.
Dix, 11 Ohio St. 3d at 143.

e. Additional Evidence the Statute is a Mere Rider

The Supreme Court of Ohio rejected the argument that disunity of subject
matter can be excused “so long as there is no other evidence of logrolling.” /n re
Nowak, 104 Ohio St. 3d at 480. Disunity of subject matter is the only
requirement—no extrinsic evidence of logrolling is required to find a statute
violates the one-subject rule. /d. at 481 (“[T]he one-subject provision does not
require evidence of fraud or logrolling beyond the unnatural combinations
themselves.”).

However, although it is not necessary, the Court finds that the evidence of
logrolling here goes beyond the inferences that can be gleaned from application
of the Simmons-Harris considerations. The very manner in which the Fast-Track
Transfer Statute was passed (not to mention the manner in which it may be
repealed) suggests that it was nothing more than a rider.

As the Court explained above, Plaintiffs and Hills and Dales dispute
whether Hills and Dales drafted the language that eventually became the Fast-
Track Transfer Statute. While Hills and Dales had an obvious interest in the

legislation and was instrumental in securing its passage, State Representative

Case No. 2:19-cv-5086 Page 59 of 68
Case: 2:19-cv-05086-MHW-CMV Doc #: 159 Filed: 09/11/20 Page: 60 of 68 PAGEID #: 21698

Thomas Brinkman testified that he “spearheaded” the legislation. Brinkman Dep.
2, ECF No. 124. The exact author of the statute is largely irrelevant to assessing
violations of the one-subject rule, however. What is significant is that the
legislation was drafted for the specific purpose of permitting a special interest
group to evade existing legislation, and the process behind the statute’s passage
shows it was tucked into an appropriations bill as a tactical maneuver to achieve
that goal.*1 See Cleveland, 989 N.E.2d at 1085.

The Fast-Track Transfer Statute was not a part of House Bill 166 when the
bill was first introduced on March 25, 2019. See Martinsek Decl. Ex. 7, ECF No.
110. Rather, it was tucked into the May 2, 2019 House Finance Committee
amendments, which added almost 1,000 pages to the original appropriations bill.
See Martinsek Decl. Ex. 11, ECF No. 110 at PAGEID # 4330. The House
Finance Committee reported the substitute bill (with the Fast-Track Transfer
Statute included) back to the House for consideration on May 9, 2019, the same
day the House passed the substitute bill. Martinsek Decl. Ex. 13 (House Journal
5/9/2019), ECF No. 110 at PAGEID ## 7062-71. Despite days of prior public

debate on various provisions in the appropriations bill, there was no discussion or

 

31 It thus does not matter whether the statute was drafted by Hills and Dales to permit its
transfer or by Representative Brinkman to permit Columbia Township to transfer to
Mariemont City School District. Either way, it is undisputed that the impetus of the
statute was te permit one territory to bypass existing laws and effectuate a transfer
between school districts.

Case No. 2:19-cv-5086 Page 60 of 68
Case: 2:19-cv-05086-MHW-CMV Doc #: 159 Filed: 09/11/20 Page: 61 of 68 PAGEID #: 21699

debate about the Fast-Track Transfer Statute—not even in the House Finance
Subcommittee. See, e.g., Cera Aff. Ex. 1, ECF No. 111-8 at PAGEID # 13212.

Thereafter, the provision was deleted by the Ohio Senate Finance
Committee, and the Senate passed Amended Substitute House Bill 166 without
the provision. See Martinsek Decl. Ex. 16 (Senate Journal 6/20/19), ECF No.
110 at PAGEID ## 4647-68; jd. at Ex. 17, ECF No. 110 at PAGEID ## 7113-—
10329.

When Hills and Dales Councilman Peppard learned that the Fast-Track
Transfer Statute had been removed from the Senate version of the
appropriations bill, he called Senator Schuring and asked him to get the statute
reinserted into the bill. Schuring Dep. 5, ECF No. 119. Senator Schuring
advised Councilman Peppard to write a letter to the Conference Committee.
Peppard Dep. 119:1-18, ECF No. 123. Peppard also called Representative
Oelslager, Mayor Samolezyk, and Roger Deville to lobby for the language’s
reinsertion. E.g., Peppard Dep. 212:5-213:22; 222:1-224:23: 228:2-229:1, ECF
No. 123; Oelslager Dep. 6, ECF No. 117. Councilman Peppard “worked pretty
tirelessly” to ensure the legislation was passed. Peppard Dep. Ex. 23, ECF No.
123 at PAGEID # 15411.

House Bill 166 went to Conference Committee, which held a single hearing
on June 25, 2019, without the provision included.

On July 6, 2019, Councilman Peppard and other Hills and Dales residents
sent a letter to the Conference Committee regarding the importance of the Fast-

Case No. 2:19-cv-5086 Page 61 of 68
Case: 2:19-cv-05086-MHW-CMV Doc #: 159 Filed: 09/11/20 Page: 62 of 68 PAGEID #: 21700

Track Transfer Statute to Hills and Dales and urging the committee to reinsert the
statute into the appropriations bill. Peppard Dep. Ex. 15, ECF No. 123 at
PAGEID ## 15391-92.

Then, on July 16, 2019, Representative Oelslager moved to reinsert the
Fast-Track Transfer Statute into the appropriations bill, over Representative
Cera’s objection. Conference Committee hearing 7/16/2019 at 36:09-36:26,
available at http:/Avww.ohiochannel.org/video/conference-committee-7-16-2019-
am-sub-h-b-no-166?start=2166. The motion was approved without further
discussion by a vote of 4-2, id., and the provision was then re-inserted in the
Conference Committee report. See LSC Report 286, available at
https:/Avww.I|sc.ohio.gov/documents/budget/133/MainOperating/CC/CompareDoc
/comparedoc-hb’66-ccr.pdf. The House and Senate agreed to the Conference
Committee report the next day. The transfer statute comprises about two pages
of the enacted 2,600+ page bill. See Am. Sub. H.B. 166, 133d Gen. Assemb.
(Ohio 2019).

This history shows that, despite being a significant and controversial
provision, the Fast-Track Transfer Statute managed to slip in and out of House
Bill 166 at times that kept it out of public debate. Similar to the provision that was
struck in Cleveland, see 989 N.E.2d at 1085, the Fast-Track Transfer Statute
was not “discussed in subcommittee at all,” there was no testimony to any
legislative committee regarding the transfer statute, and the General Assembly

“didn’t know which districts [it] would apply to or who was seeking it” at the time

Case No. 2:19-cv-5086 Page 62 of 68
Case: 2:19-cv-05086-MHW-CMV Doc #: 159 Filed: 09/11/20 Page: 63 of 68 PAGEID #: 21701

of the vote. Resp. Ex. 11, ECF No. 88-5 at PAGEID # 1242; Schuring Dep. 6-7,
ECF No. 119 at PAGEID ## 14571-72, id. at PAGEID # 14648 (telling the
Canton Repository that “there is a lot of uncertainty in how the law would be
implemented” and expressing his concern that the statute does not consider the
impact on affected students). Importantly, not even the legislators pushing for
the bill, Representative Oelsalger and Representative Brinkman, were aware of
the impact the statute would have before it was voted on. Oelsalger Resp. 7,
ECF No. 117; Brinkman Resp. 6, ECF No. 124 (stating he does not know how
many school districts are impacted by the transfer statute but believes it could be
over 400). It is the lack of such discussion, debate, and information that caused
Representative Cera to vote against including the amendment. Resp. Ex. 11,
ECF No. 88-5 at PAGEID # 1242.

By lawmakers’ own admissions, then, the statute was not discussed,
debated, or fully understood prior to its enactment.*?2 The Court finds it was no
coincidence that the controversial Fast-Track Transfer Statute escaped analysis
and debate. Rather, the procedural history of the statute shows that it was
tactically crammed into the budget bill to secure its passage for fear it might not

garner enough votes if it was considered on its own merits.* Indeed,

 

32 Of course, there is no general requirement legislators understand their own bills.
However, the lack of debate or understanding of a controversial provision, particularly
one passed at the urging of interest groups, has been held to be evidence of logrolling.
See Cleveland, 989 N.E.2d at 1085-86.

33 The State Board Defendants argue that there were no procedural anomalies and that
the transfer statute followed the typical process for adding amendments to an

Case No. 2:19-cv-5086 Page 63 of 68
Case: 2:19-cv-05086-MHW-CMV Doc #: 159 Filed: 09/11/20 Page: 64 of 68 PAGEID #: 21702

Councilman Peppard believed as a tactical matter that the best time to include
the transfer statute was in the must-pass budget bill. See Peppard Dep. 224:11-
23, ECF No. 123 (stating he tried to “create a level of importance” given that the
appropriations bill “had to get passed or Ohio would not have an operating
budget’ and “there was a deadline looming’).

This case is thus similar to Cleveland v. State, where the addition of a
controversial provision to an appropriations bill without debate and absent any
meaningful analysis was found to be an impermissible tactical rider. 989 N.E.2d
1072, 1085-87 (8th Dist. 2013). In Cleveland, the plaintiff city passed an
ordinance banning the sale of foods containing trans-fats, and an interest group
representing restaurants urged the legislature to add a provision to an
appropriations bill pre-empting and, in effect, invalidating the local ordinance. /d.
at 1075-76, 1085. After receiving draft language from the interest group, the
legislature “tucked” the provision into the 3,000+ page budget bill after the House
had already voted on the bill without any hearing or vote on the specific
amendment, testimony for or against the amendment, or analysis of the

amendment'’s impact. /d. at 1085.

 

appropriations bill. Resp. 13-14, ECF No. 135. Even so, that does not change the fact
that the transfer statute is a significant, substantive, controversial provision that was
tactically added as a rider to the unrelated, must-pass appropriations bill. The one-
subject rule is not meant to prohibit only those riders that failed to follow the correct
legislative process; it is meant to protect against provisions that were procedurally
logrolled into an unrelated bill or tactically added to an unrelated bill as a rider.

Case No. 2:19-cv-5086 Page 64 of 68
Case: 2:19-cv-05086-MHW-CMV Doc #: 159 Filed: 09/11/20 Page: 65 of 68 PAGEID #: 21703

The court found “the facts giving rise to the birth of the amendments,
coupled with the lack of a nexus between the amendments and the
appropriations bill, create[d] a strong suggestion that the provisions were
combined for tactical reasons” and were a “classic instance of impermissible
logrolling.” /d. at 1085-86. Further, it was undisputed in Cleveland that the
chailenged provision would have no direct impact on the state budget. /d. at
1086. While the court acknowledged the provision could in theory have some
tangential and indirect impact on state revenues, the court found an insufficient
nexus between the provision and state revenues to satisfy the one-subject rule.
Id. at 1087. The court therefore struck the provision as violating the one-subject
rule. /d.

As shown above, the Ohio Legislature’s actions in passing the Fast-Track
Transfer Statute are similar to those in Cleveland. And just as that court and the
Simmons-Harris court did, this Court finds that the Fast-Track Transfer Statute’s
inclusion in the budget bill was nothing other than a tactical rider or iogrolling.

For these reasons, the Court holds that the inclusion of the Fast-Track
Transfer Statute in the budget bill is a manifest and fraudulent—which in this
context merely means “blatant’—violation of the Ohio Constitution’s one-subject
rule. See in re Nowak, 104 Ohio St. 3d 466, 475, 477 (2004) (stating, “a
manifestly gross and fraudulent violation of the one-subject provision . . . will
cause an enactment to be invalidated” and equating manifestly gross and

fraudulent violation with a “blatant” violation).

Case No. 2:19-cv-5086 Page 65 of 68
Case: 2:19-cv-05086-MHW-CMV Doc #: 159 Filed: 09/11/20 Page: 66 of 68 PAGEID #: 21704

Nonetheless, if a bill violating the one-subject rule has a discernable
primary subject, “the appropriate remedy . . . is generally to sever the offending
portions of the act to cure the defect and save the portions of the act that do
relate to a single subject.” Ohio Civ Serv. Emps. Ass’n, 146 Ohio St. 3d at 320
(internal quotation marks and citation omitted); see also Simmons-Harris, 86
Ohio St. 3d at 16. Finding that House Bill 166 has a primary purpose as an
appropriations bill, the Court holds that the Fast-Track Transfer Statute must be
severed to retain the rest of the bill. Accordingly, the Fast-Track Transfer
Statute, Ohio Revised Code § 3311.242, is severed from the remainder of the
budget bill and it, only, is STRICKEN as unconstitutional.

The Court recognizes the extraordinary step it takes today by striking an
Ohio statute as unconstitutional under the Ohio Constitution. However, where,
as here, the State has waived its sovereign immunity, and the Court deems it
necessary and proper to exercise supplemental jurisdiction, the Court cannot
shirk or avoid its duty to follow the law as it is written in the Ohio Constitution and
interpreted by the highest court in the state. “The one-subject rule is part of [the
Ohio] Constitution and therefore must be enforced.” Simmons-Harris, 86 Ohio
St. 3d at 37. The Court’s order today does just that.

IV. CONCLUSION

It is not unconstitutional to lobby one’s representatives for favorable

legislation or for an appropriations bill to contain statutes touching upon many

different topics (indeed that is common). However, when a significant and

Case No. 2:19-cv-5086 Page 66 of 68
Case: 2:19-cv-05086-MHW-CMV Doc #: 159 Filed: 09/11/20 Page: 67 of 68 PAGEID #: 21705

controversial statute that has only a hypothetical and tangential bearing on the
state's biennial operating budget is tactically attached, without discussion,
testimony, or debate, as a rider to that operating budget bill in order to secure its
passage, its inclusion violates the one-subject rule contained in Ohio's
constitution.

This Opinion and Order leaves open the possibility that, after proper
consideration and debate over the merits of the statute, the Ohio legislature will
make a reasoned decision to adopt the legislation. This Opinion and Order holds
only that the Fast-Track Transfer Statute was not properly contained within the
budget bill, and any future consideration of the statute must be as part of a bill
with which the provision has a discernible practical, rational, or legitimate
connection.

For the above reasons, the Court GRANTS Ohio School Boards
Association’s and Ohio Education Association’s motion for leave to file an amicus
curiae brief, ECF No. 60. The Court GRANTS Hills and Dales summary
judgment on Plaintiff's one-subject rule claim as it is not a proper defendant for
purposes of that claim. The Court GRANTS summary judgment to Plaintiffs on
Plaintiffs’ one-subject rule claim against the State Board Defendants and,
because the relief granted on that claim accords Plaintiffs all the relief they seek,
the Court DISMISSES WITHOUT PREJUDICE Plaintiffs’ remaining claims.
Accordingly, the Court DENIES AS MOOT the remainder of Plaintiffs’ summary

judgment motion, ECF No. 129. The Court DENIES the State Board Defendants

Case No. 2:19-cv-5086 Page 67 of 68
Case: 2:19-cv-05086-MHW-CMV Doc #: 159 Filed: 09/11/20 Page: 68 of 68 PAGEID #: 21706

summary judgment on Plaintiffs’ one-subject rule claim and DENIES AS MOOT
the remainder of Defendants’ summary judgment motions, ECF Nos. 137, 138.
The Court DENIES AS MOOT Hills and Dales’ motion to amend or correct the
TRO Order, ECF No. 104.

Ohio Revised Code § 3311.242 is SEVERED from House Bill 166 and
STRICKEN AS UNCONSTITUTIONAL. The State Board Defendants, their
officers, agents, servants, employees, attorneys, and any persons in active
concert or participation with them are PERMANENTLY ENJOINED from taking
any further action under the stricken statute, including from approving any
transfer proposals submitted pursuant to subdivision (F) of the stricken statute.
Hills and Dales is PERMANENTLY ENJOINED from taking or facilitating the
taking of any action under § 3311.242.

Defendants’ motions for attorneys’ fees are DENIED. The Court will rule
on Plaintiffs’ motion for attorneys’ fees in a separate Opinion and Order.

The Clerk is directed to enter final judgment in favor of Plaintiffs and
against the State Board Defendants on the one-subject rule claim, dismiss the
one-subject rule claim against Hills and Dales with prejudice, dismiss the
remaining claims without prejudice, and terminate this case.

IT IS SO ORDERED.

/s/ Michael H. Watson
MICHAEL H. WATSON, JUDGE
UNITED STATES DISTRICT COURT

Case No. 2:19-cv-5086 Page 68 of 68
